Exhibit 10.1

Execution Copy

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of February 23, 2005

 

among

 

Sigma-Aldrich Corporation,

 

The Lenders Party Hereto,

 

Wells Fargo Bank, National Association,

as Administrative Agent and

Letter of Credit Issuer

 

Wells Fargo Bank, National Association

and

Wachovia Capital Markets, LLC

as Joint Lead Arrangers

 

Wachovia Bank, N.A.,

as Syndication Agent

 

U.S. Bank N.A.

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

and

ABN AMRO Bank N.V.

as Co-Documentation Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

Section 1.01

  

Definitions

   1

Section 1.02

  

Accounting Terms and Determinations

   12

Section 1.03

  

Types of Borrowings

   13

ARTICLE II THE CREDITS

   13

Section 2.01

  

Commitments to Lend.

   13

Section 2.02

  

Notice of Borrowings.

   13

Section 2.03

  

Notice to Lenders; Funding of Loans.

   15

Section 2.04

  

Notes.

   15

Section 2.05

  

Maturity of Loans

   16

Section 2.06

  

Interest Rates.

   16

Section 2.07

  

Loan Fees.

   16

Section 2.08

  

Optional Termination, Reduction or Increase of Commitments.

   17

Section 2.09

  

Mandatory Termination of Commitments

   20

Section 2.10

  

Prepayments.

   20

Section 2.11

  

General Provisions as to Payments.

   20

Section 2.12

  

Funding Losses

   21

Section 2.13

  

Computation of Interest and Fees

   21

Section 2.14

  

Withholding Tax Exemption.

   21

Section 2.15

  

Letters of Credit.

   22

ARTICLE III CONDITIONS

   26

Section 3.01

  

Effectiveness

   26

Section 3.02

  

Borrowings

   27

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   28

Section 4.01

  

Corporate Existence and Power

   28

Section 4.02

  

Corporate and Governmental Authorization; No Contravention

   28

Section 4.03

  

Binding Effect

   28

Section 4.04

  

Financial Information.

   28

Section 4.05

  

Litigation

   29

Section 4.06

  

Compliance with ERISA

   29

Section 4.07

  

Environmental Matters

   29

Section 4.08

  

Taxes

   29

Section 4.09

  

Subsidiaries

   30

Section 4.10

  

Full Disclosure

   30

Section 4.11

  

Regulated Entities

   30

Section 4.12

  

Compliance With Laws

   30

Section 4.13

  

Default or Event of Default

   30

Section 4.14

  

Liens

   30

Section 4.15

  

Material Agreements

   30

 

i



--------------------------------------------------------------------------------

ARTICLE V COVENANTS

   31

Section 5.01

  

Information

   31

Section 5.02

  

Maintenance of Property; Insurances.

   33

Section 5.03

  

Conduct of Business and Maintenance of Existence

   33

Section 5.04

  

Compliance with Laws

   33

Section 5.05

  

Capitalization Ratio

   33

Section 5.06

  

Consolidated Net Worth

   33

Section 5.07

  

Negative Pledge

   34

Section 5.08

  

Consolidations, Mergers and Sales of Assets

   34

Section 5.09

  

Transactions with Affiliates

   35

Section 5.10

  

Use of Proceeds

   35

Section 5.11

  

Limitation on Debt

   35

Section 5.12

  

Limitation on Certain Covenants and Restrictions

   35

Section 5.13

  

Taxes

   36

ARTICLE VI DEFAULTS

   36

Section 6.01

  

Events of Default

   36

Section 6.02

  

Notice of Default

   38

ARTICLE VII THE ADMINISTRATIVE AGENT AND LETTER OF CREDIT ISSUER

   38

Section 7.01

  

Appointment

   38

Section 7.02

  

Nature of Duties

   38

Section 7.03

  

Exculpation Rights, Etc

   39

Section 7.04

  

Reliance

   39

Section 7.05

  

Indemnification

   40

Section 7.06

  

Administrative Agent In Its Individual Capacity

   40

Section 7.07

  

Notice of Default

   40

Section 7.08

  

Holders of Obligations

   40

Section 7.09

  

Resignation by the Administrative Agent.

   41

Section 7.10

  

Application of Article VII to Letter of Credit Issuer

   41

Section 7.11

  

Co-Agents

   41

ARTICLE VIII CHANGE IN CIRCUMSTANCES

   41

Section 8.01

  

Basis for Determining Interest Rate Inadequate or Unfair

   41

Section 8.02

  

Illegality

   42

Section 8.03

  

Increased Cost and Reduced Return.

   42

Section 8.04

  

Base Rate Loans Substituted for Affected LIBOR Loans

   44

ARTICLE IX MISCELLANEOUS

   44

Section 9.01

  

Notices

   44

Section 9.02

  

No Waivers

   44

Section 9.03

  

Expenses; Documentary Taxes; Indemnification.

   44

Section 9.04

  

Sharing of Set-Offs

   45

 

ii



--------------------------------------------------------------------------------

Section 9.05

  

Amendments and Waivers

   45

Section 9.06

  

Successors and Assigns.

   46

Section 9.07

  

Collateral

   48

Section 9.08

  

GOVERNING LAW; SUBMISSION TO JURISDICTION

   48

Section 9.09

  

Counterparts; Integration

   49

Section 9.10

  

Confidentiality

   49

Section 9.11

  

Patriot Act Notification

   49

Section 9.12

  

WAIVER OF JURY TRIAL

   50

 

 

iii



--------------------------------------------------------------------------------

Pricing Schedule – Revolving Facility

Pricing Schedule – Term Facility

Schedule 1.01 - Commitments

Schedule 4.05 - Litigation

Schedule 4.06 - ERISA

Schedule 4.09 - Subsidiaries

Schedule 5.07 - Existing Liens

Schedule 9.01 - Notice Information

 

Exhibit A-1 - Revolving Note

Exhibit A-2 - Term Note

Exhibit B - Opinion of Borrower’s Special Counsel

Exhibit C - Assignment and Assumption Agreement

Exhibit D - Compliance Certificate

Exhibit E - Form of Notice of Borrowing

Exhibit F - Form of Notice of Conversion/Continuation

Exhibit G - Form of Lender Assumption Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of February 23, 2005, is by and among
SIGMA-ALDRICH CORPORATION, a Delaware corporation, the Lenders from time to time
party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
and Letter of Credit Issuer, WELLS FARGO BANK, NATIONAL ASSOCIATION and WACHOVIA
CAPITAL MARKETS, LLC as Joint Lead Arrangers for the Lenders, WACHOVIA BANK,
N.A., as Syndication Agent, and ABN AMRO BANK N.V., THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH AND U.S. BANK N.A., as Co-Documentation
Agents.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders provide a credit facility
to the Borrower in an aggregate principal amount not to exceed $300,000,000 at
any time outstanding, consisting of (i) a revolving credit facility to the
Borrower in an aggregate principal amount not to exceed $150,000,000 at any time
outstanding (except as provided in Section 2.08(c)); and (ii) a term loan
facility to the Borrower in an aggregate principal amount not to exceed
$150,000,000 at any time outstanding;

 

WHEREAS, the proceeds of (i) the revolving credit facility will be used by the
Borrower for general corporate purposes, including, without limitation, to pay
commercial paper obligations of the Borrower and issue Letters of Credit, and
(ii) the term loan facility will be used by the Borrower to fund a portion of
the purchase price for the acquisition of JRH Biosciences, a division of CSL
Limited, a company incorporated in England and Wales (“JRH/UK”), JRH Biosciences
PTY Ltd., a company incorporated in Australia (“JRH/Australia”), CSL US Inc., a
Delaware corporation (“JRH/US”, each a direct or indirect susidiary of CSL
Limited, a company incorporated in Australia and collectively “JRH
Biosciences”); and

 

WHEREAS, the Lenders are willing to extend Commitments to make Loans and issue
Letters of Credit to the Borrower hereunder, in each case, for the respective
purposes provided herein and only on the terms and subject to the conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Definitions. The following terms, as used herein, have the
following meanings:

 

“Administrative Agent” means Wells Fargo in its capacity as Administrative Agent
for the Lenders hereunder, and its successors in such capacity.

 

“Administrative Agent-Related Persons” means the Administrative Agent (including
any successor Administrative Agent), together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided that any
Person which does not own, directly or indirectly, more than 15% of any class of
voting securities (or other ownership interests) of such other Person shall not
be deemed to “control” such Person.

 

“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case of its
LIBOR Loans, its LIBOR Lending office.

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
9.06(c).

 

“Authorized Officer” means any of the Chairman, Chief Executive Officer,
President, Chief Operating Officer, Chief Financial Officer, Treasurer,
Corporate Controller or any Vice President and Chief Administrative Officer of
the Borrower or any other officer designated by the Borrower in writing to the
Administrative Agent, in each case acting singly.

 

“Bankruptcy Code” means chapter 11 of title 11 of the United States Code, 11
U.S.C. §101 et. seq.

 

“Base Rate” means, for any day, a rate of interest per annum equal to the higher
of (i) the Prime Rate for such day, and (ii) the sum of the Federal Funds
Effective Rate for such day plus 1/2% per annum.

 

“Base Rate Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Base Rate Lending Office) or such other
office as such Lender may hereafter designate as its Base Rate Lending Office by
notice to the Borrower and the Administrative Agent.

 

“Base Rate Loan” means a Loan bearing interest at the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

2



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors of the Borrower as it may be
constituted at any relevant time.

 

“Borrower” means Sigma-Aldrich Corporation, a Delaware corporation, and its
successors.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Loans a day (other than a Saturday on Sunday) on which banks
generally are open in Chicago and San Francisco for the conduct of substantially
all of their commercial lending activities and on which dealings in United
States dollars are carried on in the London interbank market and (ii) for all
other purposes, a day (other than a Saturday or Sunday) on which banks generally
are open in Chicago and San Francisco for the conduct of substantially all of
their commercial lending activities.

 

“Capital Lease Obligation” of any Person means the obligation to pay rent or
other payment amounts under a lease of (or other indebtedness arrangements
conveying the right to use) real or personal property of such Person which is
required to be classified and accounted for as an asset and a liability on the
face of a balance sheet of such Person in accordance with generally accepted
accounting principles.

 

“Capitalization Ratio” means at any date the ratio of (x) Consolidated Debt, to
(y) the sum of Consolidated Debt plus Consolidated Net Worth.

 

“Commitment” means, with respect to any Lender, the aggregate amount of its
Total Revolving Commitments and Term Commitments.

 

“Commitment Percentage” means, with respect to each Lender, the percentage equal
to a fraction the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the aggregate amount of the Commitments of the
Lenders.

 

“Compliance Certificate” means a certificate delivered in accordance with
Section 5.01(c).

 

“Consolidated Debt” means at any date the Debt of the Borrower and its
Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated Net Worth” means, at any time: (a) the total assets of the
Borrower and its Subsidiaries which would be shown as assets on a consolidated
balance sheet of the Borrower and its Subsidiaries as of such time prepared in
accordance with generally accepted accounting principles, after eliminating all
amounts properly attributable to minority interests, if any, in the stock and
surplus of Subsidiaries; minus (b) the total liabilities of the Borrower and its

 

3



--------------------------------------------------------------------------------

Subsidiaries which would be shown as liabilities on a consolidated balance sheet
of the Borrower and its Subsidiaries as of such time prepared in accordance with
generally accepted accounting principles; minus (c) any consolidated balance
sheet foreign currency translation adjustment.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all fixed or
contingent reimbursement obligations of such Person with respect to letters of
credit, (iv) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable, deferred
compensation items, and like expense accruals arising in the ordinary course of
business), except, in the case of property, to the extent that the rights and
remedies of the obligor with respect to such obligations are limited to
repossession or sale of such property, (v) all Capital Lease Obligations of such
Person, (vi) all obligations of such Person for Swaps, (vii) all Debt of others
secured by a Lien on any asset of such Person, whether or not such Debt is
assumed by such Person, (viii) the aggregate amount of uncollected accounts
receivable of such Person subject at such time to a sale of receivables (or
similar transaction) regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with generally accepted accounting
principles, (ix) all Synthetic Lease Obligations, and (x) all Debt of others
Guaranteed by such Person. The amount of any Debt secured by a Lien pursuant to
clause (vii) above shall be an amount equal to the lesser of (x) the aggregate
outstanding amount of Debt secured by such Lien and (y) the greater of the
aggregate book value and the aggregate fair market value of the assets subject
to such Lien.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time, or both, would, unless cured
or waived, become an Event of Default.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or toxic
or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals or toxic or hazardous substances or wastes or the
clean-up or other remediation thereof and any and all judgments, orders,
decrees, permits, grants, franchises, licenses or agreements relating to the
foregoing to which the Borrower or any Subsidiary is a party or which is
otherwise applicable to the Borrower or any Subsidiary.

 

“Eligible Lender” means a financial institution mutually agreed upon by both
Administrative Agent and Borrower, such consent shall not be unreasonably
withheld.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

4



--------------------------------------------------------------------------------

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated, on or after the
Effective Date, as a single employer under Section 414 of the Internal Revenue
Code.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Existing 364-Day Agreement” means that certain Credit Agreement (364-Day
Facility) dated as December 12, 2001 among the Borrower, the Lenders party
thereto, Wells Fargo Bank, National Association, as Administrative Agent and as
sole Lead Arranger, Wachovia Bank, N.A. and U.S. Bank N.A., as Co-Syndication
Agents, and ABN AMRO Bank N.V. and The Bank of Tokyo-Mitsubishi, Ltd., Chicago
Branch, as Co-Documentation Agents, as from time to time amended, restated or
modified.

 

“Facility Fee Rate” has the meaning set forth in Section 2.07(a).

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 9:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Fee Letter” means either of the letter agreements, relating to certain agency
and arrangement fees, between the Borrower and (i) Wells Fargo, in its capacity
as Administrative Agent and Joint Lead Arranger, or (ii) Wachovia Bank, N.A. in
its capacity as Joint Lead Arranger, as amended, supplemented or otherwise
modified from time to time.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

“5-Year Agreement” means that certain Credit Agreement (5-Year Facility) dated
as of December 12, 2001 among the Borrower, the Lenders party thereto, Wells
Fargo Bank, National Association, as Administrative Agent and as sole Lead
Arranger, Wachovia Bank, N.A. and U.S. Bank N.A., as Co-Syndication Agents, and
ABN AMRO Bank N.V. and The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch, as
Co-Documentation Agents, as from time to time amended, restated or modified.

 

“Governmental Authority” shall mean any nation or government where the Borrower
or its Subsidiaries do business, any state or other political subdivision
thereof, any central bank (or similar monetary or regulatory authority) thereof,
any entity exercising executive, legislative,

 

5



--------------------------------------------------------------------------------

judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep-well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.

 

“Interest Period” means, with respect to each LIBOR Loan, the period commencing
on the date of such Borrowing and ending 1, 2, 3, 6, 9 or 12 months thereafter,
as the Borrower may elect in the applicable Notice of Borrowing; provided that:

 

  (i) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

  (ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Business Day of a calendar month; and

 

  (iii) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.

 

“Issuance Request” shall have the meaning set forth in Section 2.15.4.

 

“JRH Biosciences” means JRH Biosciences Limited, a company incorporated in
England and Wales, JRH Biosciences Pty Ltd., a company incorporated in
Australia, CSL US Inc., a Delaware corporation, and JRH Biosciences, Inc., a
Delaware corporation.

 

“Lender” means each lender listed on the signature pages hereof, each Assignee
which becomes a Lender pursuant to Section 9.06(c), and their respective
successors and assigns.

 

6



--------------------------------------------------------------------------------

“Lending Office” means the LIBOR Lending Office or Base Rate Lending Office, as
applicable.

 

“Letter of Credit” means a Letter of Credit issued pursuant to Section 2.15.

 

“Letter of Credit Expiry Date” means, with respect to any Letter of Credit, the
date which is one (1) year after the date of issuance therefor.

 

“Letter of Credit Issuer” means Wells Fargo, as issuer of the Letters of Credit.

 

“Letter of Credit Issuer-Related Persons” means the Letter of Credit Issuer
(including any successor Administrative Agent), together with its Affiliates,
and the officers, directors, employees, agents and attorneys-in-fact of such
Persons and Affiliates.

 

“Letter of Credit Obligations” means, as at the time of determination thereof,
the sum of (a) the Reimbursement Obligations then outstanding, and (b) the
aggregate undrawn face amount of the then outstanding Letters of Credit.

 

“Letter of Credit Sublimit” means an aggregate amount of $50,000,000.

 

“LIBOR Base Rate” means, with respect to LIBOR Loans for the relevant Interest
Period, the rate determined by the Administrative Agent to be the rate at which
Wells Fargo offers to place deposits in U.S. dollars with first-class banks in
the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, in the approximate
amount of Wells Fargo’s relevant LIBOR Loan and having a maturity equal to such
Interest Period.

 

“LIBOR Lending Office” means, as to each Lender, its office, branch or affiliate
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its LIBOR Lending Office) or
such other office, branch or affiliate of such Lender as it may hereafter
designate as its LIBOR Lending Office by notice to the Borrower and the
Administrative Agent.

 

“LIBOR Loan” means a Loan bearing interest at the LIBOR Rate.

 

“LIBOR Margin” means, with respect to LIBOR Loans at any time, the percentage
rate per annum which is applicable at such time with respect to LIBOR Loans as
set forth in the Pricing Schedule.

 

“LIBOR Rate” means, with respect to LIBOR Loans for the relevant Interest
Period, the sum of (i) the quotient of (a) the LIBOR Base Rate applicable to
such Interest Period, divided by (b) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period, plus (ii) the LIBOR
Margin. The LIBOR Rate shall be rounded to the next higher multiple of 1/16 of
1% if the rate is not such a multiple.

 

7



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, security
interest or encumbrance of any kind in respect of such asset, including any
conditional sale or other title retention agreement.

 

“Loan” means a Revolving Loan or Term Loan, as the case may be.

 

“Loan Document” means this Agreement, the Fee Letters and any Notes issued
hereunder.

 

“Material Adverse Effect” means a material adverse effect on: (i) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole; (ii) the ability of the Borrower to
perform its obligations under the Loan Documents; or (iii) the legality,
validity or enforceability of the Loan Documents.

 

“Material Debt” means Debt (other than the Notes) of the Borrower and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal amount exceeding $30,000,000.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a) (3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.

 

“Notes” means the Revolving Notes and the Term Notes, and “Note” means any of
the Revolving Notes or Term Notes.

 

“Notice of Borrowing” means a Notice of Borrowing (as defined in Section
2.02(a)) executed by a Senior Financial Officer.

 

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Letter of Credit Obligations, and all accrued and unpaid fees,
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent or any indemnified party
arising under the Loan Documents.

 

“Parent” means, with respect to any Lender, any Person controlling (as defined
under the definition of “Affiliate” herein) such Lender.

 

8



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 9.06(b).

 

“Payment Office” means the main office of the Administrative Agent located in
San Francisco, California.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Disposition” has the meaning set forth in Section 5.08(c).

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means at any time the rate of interest per annum most recently
announced within Wells Fargo at its principal office in San Francisco,
California as its Prime Rate, with the understanding that Wells Fargo’s Prime
Rate is one of its base rates and serves as the basis upon which effective rates
of interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate. Each change in the
Prime Rate shall be effective on the day the change is announced within Wells
Fargo.

 

“Register” has the meaning set forth in Section 9.06(f).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time and any successor thereto or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Agreement” means a letter of credit application and reimbursement

 

9



--------------------------------------------------------------------------------

agreement in such form as the Letter of Credit Issuer may from time to time
employ in the ordinary course of business. In the event of any inconsistency
between the Agreement and any Reimbursement Agreement, this Agreement shall
govern.

 

“Reimbursement Obligations” means, at any time, the aggregate (without
duplication) of the Obligations of the Borrower to the Lenders, the Letter of
Credit Issuer and/or the Administrative Agent in respect of all unreimbursed
payments or disbursements made by the Lenders, the Letter of Credit Issuer
and/or the Administrative Agent under or in respect of draws made under the
Letters of Credit.

 

“Required Lenders” means at any time Lenders having at least (i) 51% of the
aggregate amount of the Commitments, and (ii) to the extent any Commitments have
terminated, then 51% of the aggregate unpaid principal amount of Notes
outstanding under such terminated Commitments.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum,
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on eurocurrency liabilities.

 

“Revolving Commitment” means, with respect to any Lender, the principal amount
set forth opposite the name of such Lender on Schedule 1.01 hereto or in any
Assignment and Assumption Agreement under the caption “Amount of Revolving
Commitment”, and “Revolving Commitments” means such commitments collectively,
which commitments equal $150,000,000 in the aggregate as of the Effective Date,
as such amount may be changed from time to time pursuant to Section 2.08.

 

“Revolving Commitment Percentage” means, with respect to each Lender, the
percentage equal to a fraction the numerator of which is the amount of such
Lender’s Revolving Commitment and the denominator of which is the aggregate
amount of the Revolving Commitments of the Lenders.

 

“Revolving Loan” means a loan made by a Lender pursuant to Section 2.01 (a),
which may be a Base Rate Loan or a LIBOR Loan.

 

“Revolving Loan Availability Period” means the period from and including the
Effective Date to but not including the Revolving Loan Termination Date.

 

“Revolving Loan Termination Date” means February 23, 2010.

 

“Revolving Note” means promissory notes of the Borrower, substantially in the
form of Exhibit A-1 hereto, evidencing the obligation of the Borrower to repay
the Revolving Loans, and “Revolving Note” means any one of such promissory notes
issued hereunder, as the same may be amended, supplemented or otherwise modified
from time to time.

 

“Sale and Leaseback Transaction” of any Person means an arrangement with any
lender or investor or to which such lender or investor is a party providing for
the leasing by such Person

 

10



--------------------------------------------------------------------------------

of any property that has been or is being sold, conveyed, transferred or
otherwise disposed of by such Person to such lender or investor or to any Person
to whom funds have been or are to be advanced by such lender or investor on the
security of such property.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Borrower or one of the
Subsidiaries.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations (other than forward
currency contracts) obligating such Person to make payments, whether
periodically or upon the happening of a contingency. For the purposes of this
Agreement, the amount of the obligation under any Swap shall be the amount
determined in respect thereof as of the end of the then most recently ended
fiscal quarter of such Person, based on the assumption that such Swap had
terminated at the end of such fiscal quarter, and in making such determination,
if any agreement relating to such Swap provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then and in each such
case, the amount of such obligations shall be the net amount so determined.

 

“Synthetic Lease Obligation” of any Person means the obligation to pay rent or
other payment amounts under a lease of (or other indebtedness arrangements
conveying the right to use) real or personal property of such Person which may
be classified and accounted for as an operating lease or off-balance sheet
liability for accounting purposes but as a secured or unsecured loan for tax
purposes under the Internal Revenue Code.

 

“Term Commitment” means, with respect to any Lender, the principal amount set
forth opposite the name of such Lender on Schedule 1.01 hereto or in any
Assignment and Assumption Agreement under the caption “Amount of Term
Commitment”, and “Term Commitments” means such commitments collectively, which
commitments equal $150,000,000 in the aggregate as of the Effective Date, as
such amount may be changed from time to time pursuant to Section 2.08.

 

“Term Commitment Percentage” means, with respect to each Lender, the percentage
equal to a fraction the numerator of which is the amount of such Lender’s Term
Commitment and the denominator of which is the aggregate amount of the Term
Commitments of the Lenders.

 

11



--------------------------------------------------------------------------------

“Term Loan” means a loan made by a Lender pursuant to Section 2.01 (b), which
may be a Base Rate Loan or a LIBOR Loan.

 

“Term Loan Availability Period” means the period from and including the
Effective Date to but not including June 1, 2005.

 

“Term Loan Termination Date” means February 23, 2008.

 

“Term Note” means promissory notes of the Borrower, substantially in the form of
Exhibit A-2 hereto, evidencing the obligation of the Borrower to repay the Term
Loans, and “Term Note” means any one of such promissory notes issued hereunder,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Total Revolving Commitment” means, with respect to any Lender, its Revolving
Commitment under this Agreement plus its commitment pursuant to the 5-Year
Agreement, and “Total Revolving Commitments” means such commitments collectively
for all Lenders, which commitments equal $300,000,000 in the aggregate as of the
Effective Date, as such amount may be changed from time to time pursuant to
Section 2.08 hereof or Section 2.08 of the 5-Year Agreement.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“Utilization Fee Period” means any period of time after the date hereof during
which the used portion of the Total Revolving Commitments exceeds 50% of the
Total Revolving Commitments.

 

“Utilization Fee Rate” has the meaning set forth in Section 2.07(b).

 

“Voting Stock” means capital stock of any class or classes (however designated)
having ordinary voting power for the election of directors of the Borrower,
other than stock having such power only by reason of the happening of a
contingency.

 

“Wells Fargo” means Wells Fargo Bank, National Association, in its individual
capacity.

 

Section 1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Subsidiaries delivered to the Lenders; provided that, if
the Borrower

 

12



--------------------------------------------------------------------------------

notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article V to eliminate the effect of any change in generally accepted
accounting principles on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article V for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

 

Section 1.03 Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to the Borrower pursuant to Article
II on a single date and, in the case of LIBOR Loans, for a single Interest
Period. Borrowings may be classified for purposes of this Agreement by reference
to the pricing of Loans comprising such Borrowing (e.g., a “Base Rate Borrowing”
is a Borrowing comprised of Base Rate Loans, and a “LIBOR Borrowing” is a
Borrowing comprised of LIBOR Loans).

 

ARTICLE II

 

THE CREDITS

 

Section 2.01 Commitments to Lend.

 

(a) Revolving Loans. During the Revolving Loan Availability Period, each Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
make Revolving Loans to the Borrower pursuant to this Section 2.01(a) from time
to time in amounts such that the aggregate principal amount of Revolving Loans
by such Lender shall not exceed the amount of its Revolving Commitment less such
Lender’s Revolving Commitment Percentage of all Letter of Credit Obligations
outstanding at such time. Each Borrowing under this Section 2.01(a) shall be in
an aggregate principal amount of $5,000,000 or any larger multiple of $1,000,000
(or in the remaining unused portion of the Revolving Commitments) and shall be
made from the several Lenders ratably in proportion to their respective
Revolving Commitments. Within the foregoing limits, the Borrower may borrow
under this Section 2.01, repay, or to the extent permitted by Section 2.10,
prepay Loans and reborrow at any time during the Revolving Loan Availability
Period under this Section 2.01(a).

 

(b) Term Loans. During the Term Loan Availability Period, each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make Term
Loans to the Borrower pursuant to this Section 2.01(b) from time to time in
amounts such that the aggregate principal amount of Term Loans by such Lender
shall not exceed the amount of its Term Commitment. Each Borrowing under this
Section 2.01(b) shall be made from the several Lenders ratably in proportion to
their respective Term Loan Commitments. Borrower shall not be entitled to more
than two (2) separate Borrowings from the Lenders under this Section 2.01(b).
Amounts repaid on the Term Loans may not be reborrowed.

 

Section 2.02 Notice of Borrowings.

 

(a) Notice of Borrowings. The Borrower shall give the Administrative Agent

 

13



--------------------------------------------------------------------------------

notice (a “Notice of Borrowing”) not later than (x) 12:00 noon (Chicago time) on
the date of each Base Rate Borrowing and (y) 1:00 P.M. (Chicago time) on the
third Business Day before each LIBOR Borrowing, specifying:

 

(i) the date of such Borrowing, which shall be a Business Day

 

(ii) the aggregate amount of such Borrowing,

 

(iii) whether the Loans comprising such Borrowing are to be Revolving Loans or
Term Loans,

 

(iv) whether the Loans comprising such Borrowing are to be Base Rate Loans or
LIBOR Loans, and

 

(v) in the case of a LIBOR Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

 

(b) Conversion and Continuation of Outstanding Advances. Base Rate Borrowings
shall continue as Base Rate Borrowings unless and until such Base Rate
Borrowings are converted into LIBOR Loans pursuant to this Section 2.02 or are
repaid in accordance with this Article II. Each LIBOR Borrowing shall continue
as a LIBOR Borrowing until the end of the then applicable Interest Period
therefor, at which time such LIBOR Borrowing shall be automatically converted
into a Base Rate Borrowing unless (x) such LIBOR Borrowing is or was repaid in
accordance with this Article II or (y) the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such LIBOR Borrowing
continue as a LIBOR Borrowing for the same or another Interest Period. The
Borrower may elect from time to time to convert all or any part of a Base Rate
Borrowing into a LIBOR Borrowing, provided that the resulting Borrowings shall
be in a minimum amount of $5,000,000. The Borrower shall give the Administrative
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of a Base Rate Borrowing into a LIBOR Borrowing or continuation of a LIBOR
Borrowing not later than 1:00 P.M. (Chicago time) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:

 

(i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

(ii) the aggregate amount of the Borrowing which is to be converted or continued
and whether such Borrowing is a Base Rate Borrowing or a LIBOR Borrowing, and

 

(iii) the amount of such Borrowing which is to be converted into or continued as
a LIBOR Borrowing and the duration of the Interest Period applicable thereto.

 

In no event shall Borrower be permitted more than eight (8) Interest Periods
outstanding at any one time under this Agreement.

 

14



--------------------------------------------------------------------------------

Section 2.03 Notice to Lenders; Funding of Loans.

 

(a) Upon receipt of a Notice of Borrowing the Administrative Agent shall
promptly notify each Lender of the contents thereof and of such Lender’s share
of such Borrowing and such Notice of Borrowing shall not thereafter be revocable
by the Borrower.

 

(b) Not later than 2:00 P.M. (Chicago time) on the date of each Borrowing, each
Lender therein shall (except as provided in subsection (c) of this Section) make
available its share of such Borrowing, in Federal or other funds immediately
available in San Francisco, California, to the Administrative Agent at its
address specified in or pursuant to Section 9.01. Unless the Administrative
Agent determines that any applicable condition specified in Article III has not
been satisfied, the Administrative Agent will make the funds so received from
the Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.

 

(c) If new Loans are to be made hereunder on a day on which the Borrower is to
prepay or repay all or any part of outstanding Loans, the Lenders shall apply
the proceeds of the new Loans to make such repayment and only an amount equal to
the difference (if any) between the amount being borrowed and the amount being
prepaid or repaid shall be made available by the Lenders to the Administrative
Agent as provided in subsection (b), or remitted by the Borrower to the
Administrative Agent as provided in Section 2.12, as the case may be. In such
case, the incurrence of such new Loans and the prepayment or repayment of such
outstanding Loans shall be deemed to have occurred simultaneously.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section 2.03 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, a rate per annum equal to the interest rate applicable thereto
pursuant to Section 2.06 and (ii) in the case of such Lender, the Federal Funds
Effective Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
included in such Borrowing for purposes of this Agreement.

 

Section 2.04 Notes.

 

(a) The Revolving Loans of each Lender shall be evidenced by a single Revolving
Note payable to the order of such Lender for the account of its Applicable
Lending Office in an amount equal to the aggregate unpaid principal amount of
such Lender’s Revolving Commitment. The Term Loans of each Lender shall be
evidenced by a single Term Note payable to the order of such Lender for the
account of its Applicable Lending Office in an amount equal to the aggregate
unpaid principal amount of such Lender’s Term Commitment.

 

15



--------------------------------------------------------------------------------

(b) Upon receipt of each Lender’s Note pursuant to Section 3.01(b), the
Administrative Agent shall deliver such Note to such Lender. Each Lender shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower with respect
thereto, and prior to any transfer of its Note shall endorse on the schedule
forming a part thereof appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding; provided that the
failure of any Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Notes. Each Lender
is hereby irrevocably authorized by the Borrower so to endorse each of its Notes
and to attach to and make a part of each of its Notes a continuation of any such
schedule as and when required.

 

Section 2.05 Maturity of Loans. Each Revolving Credit Loan shall mature, and the
principal amount thereof and all accrued and unpaid interest thereon shall be
due and payable in full, on the Revolving Loan Termination Date. Each Term Loan
shall mature, and the principal amount thereof and all accrued and unpaid
interest thereon shall be due and payable in full, on the Term Loan Termination
Date.

 

Section 2.06 Interest Rates.

 

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until it becomes due or is
converted to a LIBOR Loan, at a rate per annum equal to the Base Rate for such
day. Such interest shall be payable quarterly in arrears on the last Business
Day of each calendar quarter. Any overdue principal of or interest on any Base
Rate Loan shall bear interest, payable on demand, for each day from and
including the date payment thereof was due to, but excluding, the date of the
actual payment, at a rate per annum equal to the sum of 2% plus the Base Rate
for such day.

 

(b) Each LIBOR Loan shall bear interest on the outstanding principal amount
thereof, for each Interest Period applicable thereto, at a rate per annum equal
to the applicable LIBOR Rate. Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof. Any overdue
principal of or interest on any LIBOR Loan shall bear interest, payable on
demand, for each day from and including the date payment thereof was due to, but
excluding, the date of actual payment, at a rate per annum equal to the sum of
two percent (2%) plus the higher of (i) the Base Rate for such day, or (ii) the
LIBOR Rate for the applicable Interest Period, and thereafter, at a rate per
annum equal to the sum of two percent (2%) plus the Base Rate for such day.

 

(c) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders by telex or facsimile of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.

 

Section 2.07 Loan Fees.

 

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the

 

16



--------------------------------------------------------------------------------

account of the Lenders ratably a facility fee at the applicable percentage rate
per annum as set forth in the Pricing Schedule (the “Facility Fee Rate”). Such
facility fee shall accrue each day from and including the Effective Date to but
excluding the Termination Date, on the aggregate amount of the Commitments
(whether used or unused) on such date.

 

(b) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of the Lenders ratably a per annum utilization fee at the applicable
percentage rate as set forth in the Pricing Schedule (the “Utilization Fee
Rate”). Such utilization fee shall accrue each day during the Utilization Fee
Period on the aggregate amount of the used portion of the Total Revolving
Commitments.

 

(c) Administrative Agent’s and Arrangers’ Fees. The Borrower shall pay to the
Administrative Agent and the Joint Lead Arrangers, for their own accounts, as
and when due the fees set forth in the Fee Letters.

 

(d) Payments. Accrued fees under clauses (a) and (b) of this Section shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Termination Date.

 

Section 2.08 Optional Termination, Reduction or Increase of Commitments.

 

(a) The Borrower may, upon at least three (3) Business Days’ notice to the
Administrative Agent, terminate the Revolving Commitments at any time, if no
Revolving Loans or Letter of Credit Obligations are outstanding at such time, or
terminate the Term Commitments, if no Term Loans are outstanding at such time.

 

(b) The Borrower may, upon at least three (3) Business Days’ notice to the
Administrative Agent, ratably reduce from time to time by an aggregate amount of
$10,000,000 or any larger multiple of $10,000,000 (i) the aggregate amount of
the Revolving Commitments in excess of the aggregate outstanding principal
amount of the Revolving Loans and Letter of Credit Obligations, or (ii) the
aggregate amount of the Term Commitments in excess of the aggregate outstanding
principal amount of the Term Loans. Each such termination or reduction shall be
permanent.

 

(c) (i) Borrower may at any time, by notice to the Administrative Agent, propose
that the Revolving Commitments be increased (the amount of such increase being a
“Revolving Commitment Increase”), effective as at a date prior to the Revolving
Loan Termination Date (an “Increase Date”) as to which agreement is to be
reached by an earlier date specified in such notice (a “Increase Commitment
Date”); provided, however, that (a) the Borrower may not propose more than two
Revolving Commitment Increases in any calendar year, (b) the Borrower shall
cause the Increase Date to occur on a date which is the end of the applicable
Interest Period for all Loans then outstanding (and for this purpose the
Borrower shall cause Interest Periods to be selected in such manner to effect
the foregoing), (c) the minimum proposed Revolving Commitment Increase per
notice shall be $10,000,000, (d) in no event shall the Revolving Commitments at
any time exceed $300,000,000, (e) the Borrower shall have delivered to the
Administrative Agent all necessary corporate resolutions authorizing such
Revolving Commitment Increase and any related borrowings, and (f) no Default
shall have

 

17



--------------------------------------------------------------------------------

occurred and be continuing on such Increase Date. The Administrative Agent shall
notify the Lenders thereof promptly upon its receipt of any such notice. Each of
the Lenders shall have the opportunity to increase its Revolving Commitment by a
ratable amount of the proposed Revolving Commitment Increase. If one or more of
the Lenders is not willing to increase its Revolving Commitment on a ratable
basis (provided, that failure of a Lender to respond shall be deemed an
indication of unwillingness), then the Administrative Agent agrees that it will
cooperate with the Borrower in discussions with the Lenders and other Eligible
Lenders with a view to arranging the proposed Revolving Commitment Increase
through the increase of the Revolving Commitments of, first, one or more of the
Lenders (each such Lender that is willing to increase its Commitment hereunder
being an “Increasing Lender”) and, if the existing Lenders are not willing, in
the aggregate, to increase their Revolving Commitments by the amount of the
requested Revolving Commitment Increase, then, subject to the provisions of
applicable law, by the addition of one or more other Eligible Lenders reasonably
acceptable to the Borrower and the Administrative Agent (each an “Assuming
Lender”) as Lenders and as parties to this Agreement. If the Increasing Lenders
agree to increase their respective Revolving Commitments by an aggregate amount
in excess of the proposed Revolving Commitment Increase, the proposed Revolving
Commitment Increase shall be allocated among such Increasing Lenders in
proportion to their respective Revolving Commitments immediately prior to the
Increase Date. If agreement is reached on or prior to the applicable Increase
Commitment Date with any Increasing Lenders and Assuming Lenders as to a
Revolving Commitment Increase (which may be less than but not greater than
specified in the applicable notice from the Borrower), such agreement to be
evidenced by a notice in reasonable detail from the Administrative Agent to the
Borrower on or prior to the applicable Increase Commitment Date, such Assuming
Lenders, if any, shall become Lenders hereunder as of the applicable Increase
Date and the Revolving Commitments of such Increasing Lenders and such Assuming
Lenders shall become or be, as the case may be, as of the Increase Date, the
amounts specified in such notice; provided, that:

 

(w) the Administrative Agent shall have received (with copies for each Lender,
including each such Assuming Lender) by no later than 10:00 A.M. (Chicago time)
on the applicable Increase Date a certificate executed by both an Authorized
Officer and the secretary of the Borrower, stating that the resolutions adopted
by the Board of Directors of the Borrower prior to such Increase Date
authorizing the Borrower to borrow Revolving Loans pursuant to this Agreement
from time to time in an aggregate principal amount at any one time outstanding
not in excess of $300,000,000 remain in full force and effect and have not been
modified or rescinded or attaching and certifying, if applicable, any amendments
to such resolutions or supplemental borrowing resolutions;

 

(x) The Administrative Agent shall have received from the Borrower duly executed
and delivered (1) Revolving Notes payable to the order of each Assuming Lender,
if any, and each Increasing Lender, dated as of the applicable Increase Date, in
a principal amount equal to such Lender’s Revolving Commitment after giving
effect to the relevant Revolving Commitment Increase, and substantially in the
form of Exhibit A-1. (The Administrative Agent, upon receipt of such Revolving
Notes, shall promptly deliver such Revolving Notes to the respective Assuming
Lenders and Increasing Lenders, and upon receipt of such Revolving Notes, each
Increasing Lender agrees to return to the Borrower the Revolving Notes
theretofore issued to it pursuant to this Agreement);

 

18



--------------------------------------------------------------------------------

(y) each such Assuming Lender shall have delivered to the Administrative Agent,
by no later than 10:00 A.M. (Chicago time) on such Increase Date, an appropriate
Lender Assumption Agreement in substantially the form of Exhibit G hereto, duly
executed by such Assuming Lender and the Borrower; and

 

(z) each such Increasing Lender shall have delivered to the Administrative Agent
by, not later than 10:00 A.M. (Chicago time) on such Increase Date, a
confirmation in writing reasonably satisfactory to the Administrative Agent as
to its increased Revolving Commitment.

 

(ii) In the event that the Administrative Agent shall have received notice from
the Borrower as to its agreement to a Revolving Commitment Increase on or prior
to the applicable Increase Commitment Date and each of the actions provided for
in clauses (i)(w) through (i)(z) above shall have occurred prior to 10:00 A.M.
(Chicago time) on the applicable Increase Date to the satisfaction of the
Administrative Agent, the Administrative Agent shall promptly notify the Lenders
(including any Assuming Lenders) and the Borrower of the occurrence of such
Revolving Commitment Increase and shall record in its records the relevant
information with respect to each Increasing Lender and Assuming Lender. Each
Increasing Lender and each Assuming Lender shall, before 2:00 P.M. (Chicago
time) on the applicable Increase Date, make available to the Administrative
Agent in accordance with the provisions of Section 2.03(b), in same day funds,
in the case of such Assuming Lender, an amount equal to such Assuming Lender’s
ratable portion of the Revolving Commitments then outstanding (calculated based
on its Revolving Commitment Percentage), or, in the case of an Increasing
Lender, an amount equal to the excess of (a) such Increasing Lender’s ratable
portion of the Revolving Commitments then outstanding after giving effect to the
relevant Revolving Commitment Increase over (b) such Increasing Lender’s ratable
portion of the Revolving Commitments then outstanding before giving effect to
the relevant Revolving Commitment Increase. After the Administrative Agent’s
receipt of such funds from each such Increasing Lender and each such Assuming
Lender, the Administrative Agent will, if necessary, promptly thereafter cause
to be distributed like funds to the other Lenders for the account of their
respective applicable Lending Office in an amount to each other Lender such that
the aggregate amount of the outstanding Revolving Commitments owing to each
Lender after giving effect to such distribution equals such Lender’s ratable
portion of the Revolving Commitments then outstanding after giving effect to the
relevant Revolving Commitment Increase.

 

(iii) In the event that the Administrative Agent shall not have received notice
from the Borrower as to such agreement on or prior to the applicable Increase
Commitment Date or the Borrower shall, by notice to the Administrative Agent
prior to the applicable Increase Date, withdraw its proposal for a Revolving
Commitment Increase or any of the actions provided for above in clauses (i)(w)
through (i)(z) shall not have occurred by 10:00 A.M. (Chicago time) on such
Increase Date, such proposal by the Borrower shall be deemed not to have been
made. In such event, any actions theretofore taken under clauses (i)(w) through
(i)(z) above shall be deemed to be of no effect and all the rights and
obligations of the parties shall continue as if no such proposal had been made.

 

19



--------------------------------------------------------------------------------

Section 2.09 Mandatory Termination of Commitments. The Commitments shall
terminate on the Termination Date, and any Loans then outstanding (together with
accrued interest thereon) shall be due and payable on such date.

 

Section 2.10 Prepayments.

 

(a) The Borrower may, (i) upon at least one (1) Business Day’s notice to the
Administrative Agent, prepay any Base Rate Borrowing and (ii) upon at least
three (3) Business Days’ notice to the Administrative Agent, prepay, subject to
Section 2.12, any LIBOR Borrowing, in whole at any time, or from time to time in
part in amounts aggregating $5,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Lenders included in such Borrowing.

 

(b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower; provided, however, that the
Borrower may reborrow Loans at any time during the Revolving Loan Availability
Period subject to Section 2.01(a).

 

Section 2.11 General Provisions as to Payments.

 

(a) The Borrower shall make each payment of principal of, and interest on, the
Loans and of fees hereunder, not later than Noon (Chicago time) on the date when
due, in Federal or other funds immediately available in San Francisco,
California, to the Administrative Agent at its Payment Office without set-off,
counterclaim or deduction of any kind. The Administrative Agent will promptly
distribute to each Lender its ratable share (if any) of each such payment
received by the Administrative Agent for the account of the Lenders. Whenever
any payment of principal of, or interest on, the Base Rate Loans or of fees
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day. Whenever any payment of
principal of, or interest on, the LIBOR Loans shall be due on a day which is not
a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.
All payments by Borrower hereunder shall be made without deduction, set-off,
recoupment or counterclaim of any kind, subject to compliance with Section 2.14
of this Agreement.

 

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with

 

20



--------------------------------------------------------------------------------

interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Effective Rate.

 

Section 2.12 Funding Losses. If the Borrower makes any payment of principal with
respect to any LIBOR Loan or any LIBOR Loan is converted to a different type of
Loan (pursuant to Article II, VI or VIII or otherwise) on any day other than the
last day of the Interest Period applicable thereto, or if the Borrower fails to
borrow any LIBOR Loans after notice has been given to any Lender in accordance
with Section 2.03(a), or fails to borrow, prepay, convert or continue any LIBOR
Loan after notice has been given to any Lender in accordance with Section 2.02,
2.03(a) or 2.10(a), or Article VIII, the Borrower shall reimburse each Lender
within 15 days after demand for any resulting loss or expense incurred by it (or
by an existing or prospective Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow; provided that such Lender shall have
delivered to the Borrower a certificate explaining in reasonable detail the
amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

 

Section 2.13 Computation of Interest and Fees. All interest and fees hereunder
shall be computed on the basis of a year of 360 days, provided that interest on
Base Rate Loans shall be computed on the basis of a year of 365 days or 366 days
(as applicable), and in any case shall be paid for the actual number of days
elapsed (including the first day but excluding the last day).

 

Section 2.14 Withholding Tax Exemption.

 

(a) At least five Business Days prior to the first date on which interest or
fees are payable hereunder for the account of any Lender, each Lender that is
not incorporated under the laws of the United States of America or a state
thereof agrees that it will deliver to each of the Borrower and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form 1001 or 4224 (or successor forms), certifying in either case that
such Lender is entitled to receive payments under this Agreement and the Notes
without deduction or withholding of any United States federal income taxes. Each
Lender which so delivers a Form 1001 or 4224 (or successor forms) further
undertakes to deliver to each of the Borrower and the Administrative Agent two
additional copies of such forms (or successor forms) on or before the date that
such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower or the Administrative Agent, in each case certifying
that such Lender is entitled to receive payments under this Agreement and the
Notes without deduction or withholding of any United States federal income
taxes, unless an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

 

(b) If the U.S. Internal Revenue Service or any other governmental authority

 

21



--------------------------------------------------------------------------------

of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding thereof, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 2.14(b) shall survive the payment of the Obligations
and termination of this Agreement.

 

Section 2.15 Letters of Credit.

 

Section 2.15.1 Issuance of Letters of Credit. From and after the date hereof to
but not including the fifth Business Day prior to Revolving Credit Termination
Date, the Letter of Credit Issuer agrees, upon the terms and conditions set
forth in this Agreement, to issue at the request and for the account of the
Borrower, one or more Letters of Credit; provided, however, that the Letter of
Credit Issuer shall not be under any obligation to issue, and shall not issue,
any Letter of Credit if:

 

(a) (i) any order, judgment or decree of any Governmental Authority with
jurisdiction over the Letter of Credit Issuer shall purport by its terms to
enjoin or restrain such Letter of Credit Issuer from issuing such Letter of
Credit, or any law or governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Letter of Credit Issuer shall prohibit, or
request that the Letter of Credit Issuer refrain from, the issuance of Letters
of Credit in particular or shall impose upon the Letter of Credit Issuer with
respect to any Letter of Credit any restriction or reserve or capital
requirement (for which the Letter of Credit Issuer is not otherwise compensated)
or any unreimbursed loss, cost or expense which was not applicable, in effect
and known to the Letter of Credit Issuer as of the date of this Agreement and
which the Letter of Credit Issuer in good faith deems material to it (the Letter
of Credit Issuer shall promptly notify the Borrower of any event which, in the
judgment of the Letter of Credit Issuer, would preclude the issuance of a Letter
of Credit pursuant to this clause (i)); (ii) one or more of the conditions to
such issuance contained in Section 3.02 is not then satisfied; or (iii) after
giving effect to such issuance, the aggregate outstanding amount of the Letter
of Credit Obligations would exceed the Letter of Credit Sublimit.

 

(b) the sum at any time of (A) the aggregate amount of Letter of Credit
Obligations and (B) the aggregate principal balance of all outstanding Revolving
Loans exceed the Revolving Commitments;

 

(c) the expiration date of any Letter of Credit (including, without limitation,
Letters of Credit issued with an automatic “evergreen” provision providing for
renewal absent advance notice by the Borrower or the Letter of Credit Issuer),
or the date for payment of any draft presented thereunder and accepted by the
Letter of Credit Issuer, be later than the Letter of Credit Expiry Date; or

 

22



--------------------------------------------------------------------------------

(d) any Letter of Credit is for a purpose not approved by the Letter of Credit
Issuer in its reasonable commercial discretion.

 

Section 2.15.2 Participating Interests. Immediately upon the issuance by the
Letter of Credit Issuer of a Letter of Credit in accordance with Section 2.15.4,
each Lender shall be deemed to have irrevocably and unconditionally purchased
and received from the Letter of Credit Issuer, without recourse, representation
or warranty, an undivided participation interest equal to its Revolving
Commitment Percentage of the face amount of such Letter of Credit and each draw
paid by the Letter of Credit Issuer thereunder. Each Lender’s obligation to pay
its proportionate share of all draws under the Letters of Credit, absent gross
negligence or willful misconduct by the Letter of Credit Issuer in honoring any
such draw, shall be absolute, unconditional and irrevocable and in each case
shall be made without counterclaim or set-off by such Lender.

 

Section 2.15.3 Letter of Credit Reimbursement Obligations.

 

(a) The Borrower agrees to pay to the Letter of Credit Issuer (i) on each date
that any amount is drawn under each Letter of Credit a sum (and interest on such
sum as provided in clause (ii) below) equal to the amount so drawn plus all
other charges and expenses with respect thereto specified in Section 2.15.6 or
in the applicable Reimbursement Agreement and (ii) interest on any and all
amounts remaining unpaid under this Section 2.15.3 until payment in full at the
Base Rate plus 2.00% per annum. The Borrower agrees to pay to the Letter of
Credit Issuer the amount of all Reimbursement Obligations owing in respect of
any Letter of Credit immediately when due, under all circumstances, including,
without limitation, any of the following circumstances: (w) any lack of validity
or enforceability of this Agreement or any instrument executed pursuant hereto;
(x) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender or any other Person, whether in connection
with this Agreement, any Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any Letter of Credit); (y) the validity,
sufficiency or genuineness of any document which the Letter of Credit Issuer has
determined in good faith complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect; or (z) the surrender or
material impairment of any security for the performance or observance of any of
the terms hereof.

 

(b) Notwithstanding any provisions to the contrary in any Reimbursement
Agreement, the Borrower agrees to reimburse the Letter of Credit Issuer for
amounts which the Letter of Credit Issuer pays under such Letter of Credit no
later than the time specified in this Agreement. If the Borrower does not pay
any such Reimbursement Obligations when due, the Borrower shall be deemed to
have immediately requested that the Lenders make Revolving Loans that are Base
Rate Loans under this Agreement in an aggregate principal amount equal to

 

23



--------------------------------------------------------------------------------

such unreimbursed Reimbursement Obligations. The Administrative Agent shall
promptly notify the Lenders of such deemed request and, without the necessity of
compliance with the requirements of Sections 2.02 or 2.03, each Lender shall
make available to the Administrative Agent its Revolving Loan in the manner
prescribed for Base Rate Loans. The proceeds of such Loans shall be paid over by
the Administrative Agent to the Letter of Credit Issuer for the account of the
Borrower in satisfaction of such unreimbursed Reimbursement Obligations, which
shall thereupon be deemed satisfied by the proceeds of, and replaced by, such
Base Rate Loan.

 

(c) If the Letter of Credit Issuer makes a payment on account of any Letter of
Credit and is not concurrently reimbursed therefore by the Borrower and if for
any reason a Base Rate Loan may not be made pursuant to subsection 2.15.3(b),
then as promptly as practical during normal banking hours on the date of its
receipt of such notice or, if not practicable on such date, not later than noon
(Chicago time) on the Business Day immediately succeeding such date of
notification, each Lender shall deliver to the Administrative Agent for the
account of the Letter of Credit Issuer, in immediately available funds, the
purchase price for such Lender’s interest in such unreimbursed Reimbursement
Obligations, which shall be an amount equal to such Lender’s pro-rata share of
such payment. Each Lender shall, upon demand by the Letter of Credit Issuer, pay
the Letter of Credit Issuer interest on such Lender’s pro-rata share of such
draw from the date of payment by the Letter of Credit Issuer on account of such
Letter of Credit until the date of delivery of such funds to the Letter of
Credit Issuer by such Lender at a rate per annum, computed for actual days
elapsed based on a 360-day year, equal to the Federal Funds Rate for such
period; provided, that such payments shall be made by the Lenders only in the
event and to the extent that the Letter of Credit Issuer is not reimbursed in
full by the Borrower for interest on the amount of any draw on the Letters of
Credit.

 

(d) At any time after the Letter of Credit Issuer has made a payment on account
of any Letter of Credit and has received from any other Lender such Lender’s
pro-rata share of such payment, such Letter of Credit Issuer shall, forthwith
upon its receipt of any reimbursement (in whole or in part) by the Borrower for
such payment, or of any other amount from the Borrower or any other Person in
respect of such payment (including, without limitation, any payment of interest
or penalty fees and any payment under any collateral account agreement of the
Borrower or any Instrument executed pursuant hereto but excluding any transfer
of funds from any other Lender pursuant to subsection 2.15.3(b)), transfer to
such other Lender such other Lender’s ratable share of such reimbursement or
other amount; provided, that interest shall accrue for the benefit of such
Lender from the time such Letter of Credit Issuer has made a payment on account
of any Letter of Credit; provided, further, that in the event that the receipt
by the Letter of Credit Issuer of such reimbursement or other amount is found to
have been a transfer in fraud of creditors or a preferential payment under the
Bankruptcy Code or is otherwise required to be returned, such Lender shall
promptly return to the Letter of Credit Issuer any portion thereof previously
transferred by the Letter of Credit Issuer to such Lender, but without interest
to the extent that interest is not payable by the Letter of Credit Issuer in
connection therewith.

 

Section 2.15.4 Procedure for Issuance. Prior to the issuance of each Letter of
Credit, and as a condition of such issuance, the Borrower shall deliver to the
Letter of Credit Issuer (with a copy to the Administrative Agent) a
Reimbursement Agreement signed by the Borrower, together with such other
documents or items as may be required pursuant to the terms thereof,

 

24



--------------------------------------------------------------------------------

and the proposed form and content of such Letter of Credit shall be reasonably
satisfactory to the Letter of Credit Issuer. Each Letter of Credit shall be
issued no earlier than two (2) Business Days after delivery of the foregoing
documents, which delivery may be by the Borrower to the Letter of Credit Issuer
by facsimile transmission, telex or other electronic means followed by delivery
of executed originals within five days thereafter. The documents so delivered
shall be in compliance with the requirements set forth in subsection 2.15.1(b),
and shall specify therein (i) the stated amount of the Letter of Credit
requested, (ii) the effective date of issuance of such requested Letter of
Credit, which shall be a Business Day, (iii) the date on which such requested
Letter of Credit is to expire, (iv) the entity for whose benefit the requested
Letter of Credit is to be issued, which shall be either Borrower or a
Subsidiary, and (v) the aggregate amount of Letter of Credit Obligations which
are outstanding and which will be outstanding after giving effect to the
requested Letter of Credit issuance. The delivery of the foregoing documents and
information shall constitute an “Issuance Request” for purposes of this
Agreement. Subject to the terms and conditions of Section 2.15.1 and provided
that the applicable conditions set forth in Section 3.02 hereof have been
satisfied, the Letter of Credit Issuer shall, on the requested date, issue a
Letter of Credit on behalf of the Borrower in accordance with the Letter of
Credit Issuer’s usual and customary business practices. In addition, any
amendment of an existing Letter of Credit shall be deemed to be an issuance of a
new Letter of Credit and shall be subject to the requirements set forth above.
The Letter of Credit Issuer shall give the Administrative Agent prompt written
notice of the issuance of any Letter of Credit.

 

Section 2.15.5 Nature of the Lenders’ Obligations.

 

(a) As between the Borrower and the Lenders, the Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of the Letters of Credit. In furtherance and not in limitation of
the foregoing, the Lenders shall not be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of a Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) the failure of the beneficiary of a Letter of Credit to comply fully with
conditions required to be satisfied by any Person other than the Letter of
Credit Issuer in order to draw upon such Letter of Credit (other than a failure
to satisfy documentary conditions to drawing where payment of the Letter of
Credit despite such failure would constitute gross negligence or willful
misconduct of the Letter of Credit Issuer); (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, facsimile transmission, telex or otherwise; (v) the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; or (vi) any consequences arising from
causes beyond control of the Letter of Credit Issuer.

 

(b) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth (including in subsection 2.15.3(a)), any action
taken or omitted by the Letter of Credit Issuer under or in connection with the
Letters of Credit or any related certificates, if taken or omitted in good
faith, shall not put the Administrative Agent or any Lender under any resulting
liability to the Borrower or relieve the Borrower of any of its obligations
hereunder to the Letter of Credit Issuer or any such Person.

 

25



--------------------------------------------------------------------------------

Section 2.15.6 Letter of Credit Fees. The Borrower hereby agrees to pay letter
of credit fees with respect to each Letter of Credit from and including the date
of issuance thereof until the date such Letter of Credit is fully drawn,
canceled or expired, (a) for the account of the Letter of Credit Issuer, an
issuance fee equal to 1/8 of 1% of the initial face amount of such Letter of
Credit, payable on the date of issuance, and (b) for the ratable account of the
Lenders, a per annum percentage of the aggregate amount from time to time
available to be drawn on such Letter of Credit equal to the LIBOR Margin from
time to time in effect, payable quarterly in arrears on the last day of each
calendar quarter of each year, and upon the expiration, cancellation or
utilization in full of such Letter of Credit. In addition to the foregoing, the
Borrower agrees to pay the Letter of Credit Issuer any other administrative fees
customarily charged by it in respect of Letters of Credit issued by it to the
extent such administrative fees are previously disclosed to the Borrower by the
Letter of Credit Issuer prior to the issuance of a Letter of Credit.

 

Section 2.15.7 Cash Collateralization at Maturity of Loans. On the fifth
Business Day prior to the Revolving Credit Termination Date, the Borrower shall
deposit with the Administrative Agent an amount in immediately available funds
equal to 105% of the undrawn portion of all Letters of Credit then outstanding,
such amount to be held in a separate segregated cash collateral account to
secure the Letter of Credit Obligations relating to such undrawn portion
pursuant to documentation in form and substance satisfactory to the
Administrative Agent in all respects. Such documentation shall contain, among
other things, a representation and warranty that such funds are free of all
other Liens and that the Administrative Agent, for the benefit of itself and the
Lenders, has a first perfected security interest therein to secure such Letter
of Credit Obligations.

 

ARTICLE III

 

CONDITIONS

 

Section 3.01 Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05):

 

(a) receipt by the Administrative Agent of counterparts hereof signed in number
sufficient for each party by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic, telex or
other written confirmation from such party of execution of a counterpart hereof
by such party);

 

(b) receipt by the Administrative Agent for the account of each Lender of a duly
executed Revolving Note and Term Note, dated on or before the Effective Date,
complying with the provisions of Section 2.04;

 

(c) receipt by the Administrative Agent of an opinion of Bryan Cave LLP, special
counsel for the Borrower, substantially in the form of Exhibit B hereto, and
covering such additional matters relating to the transactions contemplated
hereby as the Required Lenders may reasonably request;

 

26



--------------------------------------------------------------------------------

(d) receipt by the Administrative Agent of all fees payable on or prior to the
Effective Date;

 

(e) receipt by the Administrative Agent of all documents it may reasonably
request relating to the existence of the Borrower and the corporate authority
for and the validity of this Agreement and the Notes, all in form and substance
satisfactory to the Administrative Agent;

 

(f) since December 31, 2003 there has been no event, condition or occurrence
that could have a Material Adverse Effect; and

 

(g) the Existing 364 Day Agreement shall have been fully terminated and all
“Obligations” outstanding under and defined therein shall be fully paid

 

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
March 7, 2005. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

 

Section 3.02 Borrowings. The obligation of any Lender to make a Loan on the
occasion of any Borrowing and the obligation of the Letter of Credit Issuer to
issue any Letter of Credit is subject to the satisfaction of the following
conditions:

 

(a) in the case of a Revolving Loan or Letter of Credit, the fact that,
immediately after making such Revolving Loan or issuing such Letter of Credit,
the sum of the aggregate outstanding principal amount of the Revolving Loans and
the aggregate amount of Letter of Credit Obligations will not exceed the
aggregate amount of the Revolving Commitments;

 

(b) the fact that, immediately before and after making such Loan or issuing such
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing;

 

(c) the fact that the representations and warranties of the Borrower contained
in this Agreement shall be true in all material respects on and as of the date
of such Borrowing, provided that the representation and warranty contained in
Section 4.04(b), 4.05 and 4.07 shall apply only to the first borrowing
hereunder;

 

(d) in the case of a Term Loan, the fact that immediately after making such Term
Loan, the aggregate outstanding principal amount of the Term Loans will not
exceed the aggregate amount of the Term Commitments; and

 

(e) in the case of the first Term Loan, the Administrative Agent shall have
received (i) a true and correct copy of the purchase and sale agreement
(including all amendments and other modifications thereto) for the acquisition
of JRH Biosciences in form and substance reasonably satisfactory to the
Administrative Agent, (ii) revised schedules to this

 

27



--------------------------------------------------------------------------------

Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, reflecting any changes required to make the representations and
warranties hereunder true and correct as of the date of such acquisition, and
(iii) a certificate of the Senior Financial Officer stating that immediately
after giving effect to such acquisition no Default or Event of Default will have
occurred and be continuing.

 

The acceptance of the proceeds of each Loan hereunder and each request to issue
a Letter of Credit pursuant hereto shall be deemed to be a representation and
warranty by the Borrower on the date of such Loan as to the facts specified in
clauses (a), (b), (c), (d) and (e) of this Section.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

Section 4.01 Corporate Existence and Power. The Borrower (i) is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware, (ii) has all corporate powers required to carry on its business as now
conducted and (iii) has all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except where the
failure to have such governmental licenses, authorizations, consents or
approvals could not reasonably be expected to have a Material Adverse Effect on
the business, consolidated financial position or results of operations of the
Borrower and its Subsidiaries considered as a whole or a Material Adverse
Effect.

 

Section 4.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the articles of incorporation or by-laws of the Borrower or of any judgment,
injunction, order or decree, or of any material agreement or other material
instrument binding upon the Borrower or result in the creation or imposition of
any Lien on any material asset of the Borrower or any of its Subsidiaries.

 

Section 4.03 Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower, and the Notes, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
the Borrower.

 

Section 4.04 Financial Information.

 

(a) The audited consolidated balance sheets of the Borrower and its Subsidiaries
as of December 31, 2003, and the related consolidated statements of income, cash
flows and shareholders’ equity for the Fiscal Year then ended, set forth in the
Borrower’s annual report on Form 10-K, a copy of which annual report has been
delivered to each of the Lenders, fairly present, in conformity with generally
accepted accounting principles, the consolidated financial position of the
Borrower and its Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

 

28



--------------------------------------------------------------------------------

(b) Since December 31, 2003, there has been no event, condition or occurrence
that could have a Material Adverse Effect.

 

Section 4.05 Litigation. Except as described on Schedule 4.05, there is no
action, suit or proceeding pending against, or to the knowledge of the Borrower,
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official which, if
adversely decided, could reasonably be expected to have a Material Adverse
Effect.

 

Section 4.06 Compliance with ERISA. Each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. Except as described on Schedule 4.06, no
member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any liability under Title IV of ERISA other than
a liability to the PBGC for premiums under Section 4007 of ERISA.

 

Section 4.07 Environmental Matters. In the ordinary course of its business, the
Borrower conducts a review at such times as it deems prudent of the effect of
Environmental Laws on the properties of the Borrower and its Subsidiaries, in
the course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Borrower has reasonably
concluded that Environmental Laws are unlikely to have a Material Adverse
Effect.

 

Section 4.08 Taxes. The Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material income tax returns
which are required to be filed by them, taking into account any filing
extensions for any such returns, and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any of its
Subsidiaries except such taxes or assessments, if any, as are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established as required by generally accepted accounting principles. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.

 

29



--------------------------------------------------------------------------------

Section 4.09 Subsidiaries. Schedule 4.09 hereto contains an accurate list of all
of the Borrower’s Subsidiaries, setting forth their respective jurisdictions of
incorporation or formation and the percentage of their capital stock or other
ownership interests owned by the Borrower or other Subsidiaries. Each of the
Borrower’s corporate Subsidiaries that is material to the business or operations
of the Borrower and its Subsidiaries, considered as a whole, is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except where the failure to have such governmental
licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.10 Full Disclosure. All information heretofore furnished in writing by
the Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished in writing by the Borrower to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is stated or certified. The
Borrower has disclosed to the Lenders in writing any and all facts which could
reasonably be expected to have a Material Adverse Effect.

 

Section 4.11 Regulated Entities. Neither the Borrower nor any of its
Subsidiaries is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or controlled by such a
company. Neither the Borrower nor any of its Subsidiaries is a “holding company”
or a “subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

Section 4.12 Compliance With Laws. The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations or the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.13 Default or Event of Default. On the date hereof, no Default or
Event of Default has occurred and is continuing.

 

Section 4.14 Liens. As of the date hereof neither the Borrower nor any of its
Subsidiaries has incurred any Lien other than those permitted pursuant to
Section 5.07.

 

Section 4.15 Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which

 

30



--------------------------------------------------------------------------------

could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement to which it is a party, which default could reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument evidencing or
governing Debt.

 

ARTICLE V

 

COVENANTS

 

The Borrower agrees that, so long as any Commitment or Letter of Credit remains
outstanding hereunder or any amount payable under any of the Loan Documents
remains unpaid:

 

Section 5.01 Information. The Borrower will deliver to each of the Lenders:

 

(a) as soon as available, but in any event by the earlier of (x) the date that
is 105 days after the end of each Fiscal Year of the Borrower and (y) 15 days
after the date the Borrower is required to file its Form 10-K with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b-25 or any successor provision
thereto or otherwise), audited consolidated balance sheets of the Borrower and
its Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, cash flows and shareholders’ equity for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, with an unqualified opinion of independent public accountants of
nationally recognized standing in a manner acceptable to the Securities and
Exchange Commission;

 

(b) other than with respect to the last Fiscal Quarter of each Fiscal Year, as
soon as available, but in any event by the earlier of the date that is 60 days
after the end of each Fiscal Quarter of the Borrower and not later than 15 days
after the date the Borrower is required to file its Form 10-Q with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b-25 or any successor provision
thereto or otherwise), (i) consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter, (ii) the related consolidated
statements of income for such Fiscal Quarter and for the portion of the Fiscal
Year ended at the end of such Fiscal Quarter, and (iii) cash flows for the
portion of the Fiscal Year ended at the end of such Fiscal Quarter, setting
forth in each case in comparative form the figures for the equivalent period and
the previous year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the Senior Financial Officer of the Borrower; provided, however,
that delivery to the Lenders within the time period specified above of copies of
the Borrower’s Quarterly Report on Form 10-Q prepared in compliance with the
requirements therefor, and as filed with the Securities Exchange Commission,
shall be deemed to satisfy the requirements of this Section 5.01(b);

 

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate (“Compliance
Certificate”) of the Senior Financial Officer of the Borrower substantially in
the form of Exhibit D hereto (i) setting forth in

 

31



--------------------------------------------------------------------------------

reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Sections 5.05, 5.06 and 5.11 on the
date of such financial statements and the application of the Pricing Schedule,
and (ii) stating whether any Default or Event of Default exists on the date of
such certificate and, if any Default or Event of Default then exists, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;

 

(d) within five days after the Borrower obtains knowledge of any Default or
Event of Default, if such Default or Event of Default is then continuing, a
certificate of the Senior Financial Officer setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;

 

(e) within fifteen days after the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(f) within fifteen days after the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have filed with the Securities and
Exchange Commission;

 

(g) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which would constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or makes any
amendment to any Plan which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of the Senior
Financial Officer of the Borrower setting forth details as to such occurrence
and action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;

 

(h) promptly after any Senior Financial Officer of the Borrower obtains
knowledge of any change by Moody’s or S&P of the rating of the Borrower’s
outstanding senior unsecured long-term debt securities, notice of such change;
and

 

(i) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request; provided, however,
that if such additional

 

32



--------------------------------------------------------------------------------

information is non-public proprietary and confidential information of the
Borrower or any Subsidiary, the Borrower may require a confidentiality agreement
reasonably acceptable to the Borrower from such Lender prior to providing such
information to such Lender.

 

Section 5.02 Maintenance of Property; Insurances.

 

(a) The Borrower will cause all property used or useful in the conduct of its
business or the business of any Subsidiary to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; provided, however, that
nothing in this Section shall prevent the Borrower from (i) discontinuing the
operation or maintenance of any of such properties if such discontinuance is, in
the judgment of the Borrower, desirable in the conduct of its business or the
business of any Subsidiary and not disadvantageous in any material respect to
the Lenders, or (ii) consummating a Permitted Disposition.

 

(b) The Borrower will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Borrower or in such Subsidiary’s own name) insurance
on such of their respective properties in such amounts and against such risks
(and with such risk retention) as the Borrower, in the exercise of its
reasonable judgment, deems necessary or appropriate.

 

Section 5.03 Conduct of Business and Maintenance of Existence. The Borrower
will, and will cause each Subsidiary to, substantially continue to engage in the
chemicals business or businesses ancillary thereto, and will preserve, renew and
keep in full force and effect, and will cause each Subsidiary to preserve, renew
and keep in full force and effect their respective corporate existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, provided, however, that the Borrower shall not be
required to preserve any such right or franchise if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and that the loss thereof is not disadvantageous in
any material respect to the Lenders; and provided further, that nothing in this
Section shall prevent the Borrower from consummating a Permitted Disposition.

 

Section 5.04 Compliance with Laws. The Borrower will comply, and cause each
Subsidiary to comply, in all respects with all applicable laws, ordinances,
rules, regulations, and requirements of governmental authorities (including,
without limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except where the necessity of compliance therewith is contested in
good faith by appropriate proceedings and except where the failure to comply
could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.05 Capitalization Ratio. The Capitalization Ratio will not be, at any
time, more than 0.55 to 1.0.

 

Section 5.06 Consolidated Net Worth. The Borrower will not, at any time, permit
Consolidated Net Worth to be less than $750,000,000.

 

33



--------------------------------------------------------------------------------

Section 5.07 Negative Pledge. Neither the Borrower nor any Subsidiary shall
incur or suffer to exist any Lien, except:

 

(a) Liens to secure Debt existing on the Effective Date and described on
Schedule 5.07 hereto;

 

(b) Liens to secure Debt incurred to extend, renew, refinance or refund (or
successive extensions, renewals, refinancing or refundings), in whole or in
part, Debt secured by any Lien referred to in the foregoing clause (a) as long
as such Lien does not extend to any other property and the original amount of
the Debt so secured is not increased;

 

(c) Liens arising in the ordinary course of its business which (i) do not secure
Debt, (ii) do not secure any contingent or fixed obligation in an amount
exceeding $10,000,000 and (iii) do not in the aggregate materially detract from
the value of its assets or materially impair the use thereof in the operation of
its business; and

 

(d) Liens not otherwise permitted by clauses (a) and (b) of this Section 5.07
securing Debt incurred after the date hereof if, after giving effect thereto,
the aggregate amount outstanding of Debt secured by Liens under clauses (a), (b)
and (d) of this Section 5.07, together with the aggregate amount outstanding of
unsecured Debt of the Subsidiaries, does not exceed at any time 20% of
Consolidated Net Worth.

 

Section 5.08 Consolidations, Mergers and Sales of Assets. (a) Neither the
Borrower nor any Subsidiary will consolidate or merge with or into any other
Person unless (A) the Borrower is the corporation surviving such merger or, in
the case of any Subsidiary consolidating or merging with a Person other than the
Borrower, the surviving entity is a Subsidiary, and (B) immediately after giving
effect to such merger, no Default or Event of Default shall have occurred and be
continuing.

 

(b) Other than sales of inventory and worn or obsolete equipment in the ordinary
course of business, the Borrower will not, and will not permit any Subsidiary
to, sell, lease (as lessor) or otherwise transfer, directly or indirectly, any
property, unless the aggregate book value of such property as shown by the
accounting books and records of the Borrower, together with the aggregate book
value of all other property as shown by the accounting books and records of the
Borrower (including the aggregate book value of all property which is sold by
the Borrower or any Subsidiary in Sale and Leaseback Transactions less the
Capitalized Lease Obligations arising therefrom) sold, leased or otherwise
transferred pursuant to this subsection (b) after the Effective Date, does not
exceed 20% of total consolidated assets of the Borrower and its Subsidiaries
determined as of the most recently-ended Fiscal Quarter from a consolidated
balance sheet of the Borrower prepared in accordance with generally accepted
accounting principles.

 

(c) The Borrower will not, and will not permit any Subsidiary to, sell, transfer
or otherwise dispose of the capital stock or other equity interests of its
respective Subsidiaries (other than intra-company transfers among Subsidiaries,
in the ordinary course of business for tax purposes, provided such transactions
would not have a Material Adverse Effect) (a “Permitted Disposition”) unless the
Borrower shall have delivered to the Administrative Agent

 

34



--------------------------------------------------------------------------------

on the date of the consummation of such Permitted Disposition an officer’s
certificate executed by an authorized officer of the Borrower, which certificate
shall (x) certify that no Default or Event of Default shall have occurred and be
continuing before and after giving effect to such Permitted Disposition and (y)
demonstrate that at the time of such Permitted Disposition the covenants
contained in Sections 5.05 and 5.06 would not have been breached on a pro forma
basis for the most recent four consecutive Fiscal Quarters ending on or prior to
the date such Permitted Disposition was consummated as if such Permitted
Disposition had occurred on the last day of such period.

 

Section 5.09 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into any material
transaction with any Affiliate (other than a transaction between the Borrower
and any Subsidiary or a transaction between Subsidiaries) which transaction is
not on terms and conditions at least as favorable to the Borrower or such
Subsidiary as the terms and conditions which would apply in a similar
transaction with a Person not an Affiliate (an “Arm’s-Length Transaction”). Any
material transaction with any Affiliate shall be deemed to be an Arm’s-Length
Transaction if approved by (a) a majority of the Borrower’s directors who are
unaffiliated with such Affiliate or (b) a majority of the members of any
committee of the Board of Directors of the Borrower who are unaffiliated with
such Affiliate.

 

Section 5.10 Use of Proceeds. The proceeds of (i) the Revolving Loans and
Letters of Credit shall be used for general corporate and working capital
purposes, including payment of any of the Borrower’s commercial paper, and (ii)
the Term Loans shall be used to fund the purchase price for the acquisition of
JRH Biosciences, including any post-closing working capital adjustment
obligations of Borrower in connection therewith. The proceeds of the Loans made,
and the Letters of Credit issued, will not be used by the Borrower, directly or
indirectly, in the purchasing or carrying of “margin stock” within the meaning
of Regulation U or otherwise in any manner in contravention of Regulation U. Not
more than 25% of the assets of the Borrower at any time shall be comprised of
margin stock (other than the capital stock of the Borrower which will be
immediately retired by the Borrower or held as treasury stock).

 

Section 5.11 Limitation on Debt. The Borrower will not, nor will it permit any
of its Subsidiaries to, incur or at any time be liable with respect to any Debt
except (a) Debt outstanding on the date hereof, (b) the Borrower may incur Debt
hereafter if, after giving effect thereto, the Capitalization Ratio is not more
than 0.55 to 1.00, (c) Debt of any Subsidiary incurred hereafter and owing to
the Borrower or any Subsidiary, and (d) the Subsidiaries may incur Debt
hereafter not otherwise permitted by clause (a) of this Section 5.11 if, after
giving effect thereto, the aggregate amount outstanding of Debt under clauses
(a) and (d) of this Section 5.11, together with the aggregate amount outstanding
of Debt of the Borrower and its Subsidiaries secured by Liens, does not exceed
at any time 20% of Consolidated Net Worth.

 

Section 5.12 Limitation on Certain Covenants and Restrictions. The Borrower will
not, and will not permit any Subsidiary to, enter into or permit to exist any
agreement with any Person which prohibits or limits the ability of any
Subsidiary to (a) declare or pay any dividend or (b) make any loan to or
Investment in the Borrower or any other Subsidiary; provided that this clause
(b) shall not prohibit agreements between the Borrower or any Subsidiary and any
Person which require that transactions with any Affiliate (i) be on an
“arm’s-length” basis, (ii) be approved by the disinterested directors of the
Board of Directors, or (iii) be subject to any substantive or procedural
requirements substantially similar to clause (i) or (ii) above.

 

35



--------------------------------------------------------------------------------

Section 5.13 Taxes. The Borrower will, and will cause each of its Subsidiaries
to, pay and discharge as the same shall become due and payable, all their
respective tax liabilities, assessments and governmental charges or levies upon
it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with
generally accepted accounting principles are being maintained by the Borrower or
such Subsidiary.

 

ARTICLE VI

 

DEFAULTS

 

Section 6.01 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

 

(a) the Borrower shall fail to pay when due any principal of any Loan or Letter
of Credit Obligation, or shall fail to pay within five Business Days of the due
date thereof any interest on any Loan, any fees or any other amount payable
hereunder;

 

(b) the Borrower shall fail to observe or perform any covenant contained in
Section 2.15.7 (Cash Collateralization at Maturity of Loans), Sections 5.01(a),
(b), (d) (Information), 5.05 (Capitalization Ratio), 5.06 (Consolidated Net
Worth), 5.07 (Negative Pledge), 5.08 (Consolidations, Mergers and Sale of
Assets), 5.10 (Use of Proceeds), 5.11 (Limitation on Debt) or 5.12 (Limitation
on Certain Covenants and Restrictions) and such failure shall continue for a
period of five Business Days;

 

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those covered
by clause (a) or (b) above) and such failure shall continue for a period of
thirty (30) days;

 

(d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or any other Loan Document or in any certificate,
financial statement or other written document delivered pursuant to this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made (or deemed made);

 

(e) the Borrower or any Subsidiary shall fail to make payment of any Material
Debt when due or within any applicable grace period;

 

(f) any event or condition shall occur which enables the holder of Material Debt
or any Person acting on such holder’s behalf to accelerate the maturity thereof
(including, without limitation, any required mandatory prepayment or “put” of
such Debt to the Borrower or any Subsidiary) whether or not acceleration of such
Debt results;

 

(g) the Borrower or any Subsidiary (other than AAPL Joint Venture or Genosys
Biotin Partners, so long as either company’s total assets, on a book or market
value

 

36



--------------------------------------------------------------------------------

basis do not at the time exceed $5 million) shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall take any corporate action to authorize any of
the foregoing;

 

(h) an involuntary case or other proceeding shall be commenced against the
Borrower or any Subsidiary (other than AAPL Joint Venture or Genosys Biotin
Partners, so long as either company’s total assets, on a book or market value
basis do not at the time exceed $5 million) seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Subsidiary under the federal
bankruptcy laws as now or hereafter in effect;

 

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $25,000,000;

 

(j) an uninsured judgment or judgments for the payment of money aggregating in
excess of $25,000,000 are rendered against the Borrower and its Subsidiaries and
which judgments are not, within 60 days after entry thereof, bonded, discharged
or stayed pending appeal, or are not discharged within 60 days after the
expiration of such stay;

 

(k) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 30% or more in voting power of the
outstanding Voting Stock of the Borrower; or, during any period of 24
consecutive calendar months, a majority of the board of directors of the
Borrower does not consist of individuals who were (i) directors of the Borrower
on the first day of such period, (ii) directors who were selected or whose
nomination for election was approved by a vote of at least a majority of the
directors then still in office referred to in clause (i) above, or (iii)
directors who were selected or whose nomination for election was approved by a
vote of at least a majority of the board consisting of directors still in office
described in clauses (i) and (ii) above or this clause (iii); or

 

37



--------------------------------------------------------------------------------

(l) the Borrower shall repudiate, or shall challenge the validity or
enforceability of its obligations under the Loan Documents or for any reason the
Loan Documents shall cease to be in full force and effect;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Borrower terminate the Commitments and
they shall thereupon terminate and (ii) if requested by the Required Lenders, by
notice to the Borrower declare the Notes and all Obligations (together with
accrued interest thereon) and any other amount payable hereunder to be, and the
Notes and all Obligations and any other amount payable hereunder shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower;
provided that in the case of any of the Events of Default specified in clause
(g) or (h) above with respect to the Borrower, without any notice to the
Borrower or any other act by the Administrative Agent or the Lenders, the
Commitments shall thereupon terminate and the Notes and all Obligations
(together with accrued interest thereon) shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence of any of the
foregoing, the Borrower shall immediately deposit with the Administrative Agent
an amount in immediately available funds equal to 105% of the undrawn portion of
all Letters of Credit then outstanding, such amount to be held in a separate
segregated cash collateral account to secure the Letter of Credit Obligations
relating to such undrawn portion.

 

Section 6.02 Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT AND LETTER OF CREDIT ISSUER

 

Section 7.01 Appointment. The Lenders hereby appoint the Administrative Agent to
act as specified herein and in the Loan Documents. Each Lender hereby
irrevocably authorizes and each holder of any Note by the acceptance of such
Note shall be deemed to irrevocably authorize the Administrative Agent to take
such action on its behalf under the provisions hereof, the Loan Documents
(including, without limitation, to give notices and take such actions on behalf
of the Required Lenders as are consented to in writing by the Required Lenders,
or all Lenders to the extent required by the terms of this Agreement) and any
other instruments, documents and agreements referred to herein or therein and to
exercise such powers hereunder and thereunder as are specifically delegated to
the Administrative Agent by the terms hereof and thereof and such other powers
as are reasonably incidental thereto. The Administrative Agent may perform any
of its duties hereunder and under the Loan Documents, by or through its
officers, directors, Administrative Agents, employees or affiliates.

 

Section 7.02 Nature of Duties. No Administrative Agent-Related Person shall have
duties or responsibilities except those expressly set forth in this Agreement.
The duties of the

 

38



--------------------------------------------------------------------------------

Administrative Agent shall be mechanical and administrative in nature. EACH
LENDER HEREBY ACKNOWLEDGES AND AGREES THAT THE ADMINISTRATIVE AGENT SHALL NOT
HAVE, BY REASON OF THIS AGREEMENT OR ANY LOAN DOCUMENTS, A FIDUCIARY
RELATIONSHIP TO OR IN RESPECT OF ANY LENDER. Nothing in this Agreement or in any
Loan Document, expressed or implied, is intended to or shall be so construed as
to impose upon any Administrative Agent-Related Person any obligations in
respect of the Agreement or any Loan Document except as expressly set forth
herein or therein. Each Lender shall make its own independent investigation of
the financial condition and affairs of the Borrower in connection with the
making and the continuance of the Loans hereunder and shall make its own
appraisal of the creditworthiness of the Borrower, and except to the extent
expressly set forth in this Agreement or any other Loan Documents, no
Administrative Agent-Related Person shall have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before making of the Loans or at any time or times thereafter. The
Administrative Agent will promptly notify each Lender at any time that the
Required Lenders have instructed it to act or refrain from acting pursuant to
Article VI.

 

Section 7.03 Exculpation Rights, Etc. Neither the Administrative Agent nor any
of its officers, directors, Administrative Agents, employees, affiliates or any
Administrative Agent-Related Person shall be liable for any action taken or
omitted by them hereunder or under any Loan Document, or in connection herewith
or therewith, unless caused by its or their gross negligence or willful
misconduct. No Administrative Agent-Related Person shall be responsible to any
Lender for any recitals, statements, representations or warranties herein or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, or sufficiency of this Agreement or any Loan Document or any
other document or the financial condition of the Borrower. No Administrative
Agent-Related Person shall be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any Loan Document or any other document or the financial condition
of the Borrower, or the existence or possible existence of any Default or Event
of Default unless requested to do so by the Required Lenders. The Administrative
Agent may at any time request instructions from the Lenders with respect to any
actions or approvals (including the failure to act or approve) which by the
terms of this Agreement or the Loan Documents, the Administrative Agent is
permitted or required to take or to grant, and if such instructions are
requested, the Administrative Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any person for refraining from any action or withholding
any approval under this Agreement or any Loan Document until it shall have
received such instructions from the Required Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any
Administrative Agent-Related Person as a result of such Administrative
Agent-Related Person acting, approving or refraining from acting or approving
under any of the Loan Documents in accordance with the instructions of the
Required Lenders or, to the extent required by Section 9.05, all of the Lenders.

 

Section 7.04 Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any notice, writing, resolution
notice, statement, certificate, order or other document or any telephone, telex,
teletype or telecopier message believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person, and, with respect to all
matters pertaining herein or to any Loan Document and its duties hereunder to
thereunder, upon advice of counsel selected by the Administrative Agent.

 

39



--------------------------------------------------------------------------------

Section 7.05 Indemnification. To the extent any Administrative Agent-Related
Person is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify each Administrative Agent-Related Person for and against
any and all liabilities, obligations, losses, damages, claims, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against any
Administrative Agent-Related Person in any way relating to or arising out of
this Agreement or any Loan Document or any action taken or omitted by any
Administrative Agent-Related Person under this Agreement or any Loan Document,
in its capacity as Administrative Agent (and not as a Lender), in proportion to
each Lender’s Commitment Percentage; provided, however, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
claims, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. The obligations of the Lenders under this Section 7.05 shall survive
the payment in full of the Notes and the termination of this Agreement.

 

Section 7.06 Administrative Agent In Its Individual Capacity. With respect to
its Loans and Commitments (and its Revolving Commitment Percentage and Term
Commitment Percentage with respect thereto), the Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and, to the extent set forth herein, for any
other Lender or holder of obligations hereunder. The terms “Lenders”, “holder of
obligations” or “Required Lenders” or any similar term shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, one of the Required Lenders or a holder of obligations
hereunder. The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with the
Borrower or any Subsidiary or Affiliate of the Borrower as if it were not acting
as the Administrative Agent hereunder or under the Loan Documents, including,
without limitation, the acceptance of fees or other consideration for services
without having to account for the same to any of the Lenders.

 

Section 7.07 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

 

Section 7.08 Holders of Obligations. The Administrative Agent may deem and treat
the payee of any obligation hereunder as reflected on the books and records of
the Administrative Agent as the owner thereof for all purposes hereof unless and
until a written notice of the assignment or transfer thereof shall have been
filed with the Administrative Agent pursuant to Section 9.06(c). Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any obligation hereunder
shall be conclusive and binding on any subsequent holder, transferee or assignee
of such obligation or of any obligation or obligations granted in exchange
therefor.

 

40



--------------------------------------------------------------------------------

Section 7.09 Resignation by the Administrative Agent.

 

(a) The Administrative Agent may resign from the performance of all its
functions and duties hereunder at any time by giving fifteen (15) Business Days’
prior written notice to the Borrower and the Lenders. Such resignation shall
take effect upon the acceptance by a successor the Administrative Agent of
appointment pursuant to clauses (b) and (c) below or as otherwise provided
below.

 

(b) Upon any such notice of resignation, the Required Lenders shall appoint a
successor Administrative Agent who shall be satisfactory to the Borrower and
shall be an incorporated bank or trust company.

 

(c) If a successor Administrative Agent shall not have been so appointed within
said fifteen (15) Business Day period, the Administrative Agent, with the
consent of the Borrower, shall then appoint a successor Administrative Agent who
shall serve as the Administrative Agent until such time, if any, as the Required
Lenders, with the consent of the Borrower, appoint a successor Administrative
Agent as provided above.

 

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) by the twentieth (20th) Business Day after the date such notice of
resignation was given by Administrative Agent, Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of Administrative Agent hereunder until such time, if
any, as the Required Lenders, with the consent of Borrower, appoint a successor
Administrative Agent as provided above.

 

Section 7.10 Application of Article VII to Letter of Credit Issuer. The
provisions of this Article VII and the obligations of the Lenders thereunder
shall be deemed equally to apply to, and be for the benefit of, the Letter of
Credit Issuer and the Letter of Credit Issuer-Related Persons in connection with
their administration of the Letters of Credit, the Letter of Credit Obligations
and the terms and provisions of Section 2.15, to the same extent that such
provisions apply to the Administrative Agent, the Administrative Agent-Related
Persons, the Loans and the Obligations, mutatis mutandis.

 

Section 7.11 Co-Agents. Nothing in this Agreement shall impose on the Joint Lead
Arrangers, the Syndication Agent or the Co-Documentation Agents in such
capacities, any duties or obligations.

 

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

 

Section 8.01 Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any LIBOR Borrowing:

 

(a) the Administrative Agent is advised by Wells Fargo that deposits in dollars
(in the applicable amounts) are not being offered to Wells Fargo in the relevant
market for such Interest Period, or

 

41



--------------------------------------------------------------------------------

(b) Lenders having 51% or more of the aggregate amount of the Commitments advise
the Administrative Agent that the LIBOR Rate as determined by the Administrative
Agent will not adequately and fairly reflect the cost to such Lenders of funding
their LIBOR Loans for such Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make LIBOR Loans shall be suspended. Unless the
Borrower notifies the Administrative Agent at least two Business Days before the
date of any LIBOR Borrowing for which a Notice of Borrowing has previously been
given that it elects not to borrow on such date, any such LIBOR Borrowing shall
instead be made as a Base Rate Borrowing.

 

Section 8.02 Illegality. If on or after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its LIBOR Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Lender (or its LIBOR Lending Office) to make, maintain or
fund its LIBOR Loans and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon until such Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make LIBOR Loans shall be
suspended. Before giving any notice to the Administrative Agent pursuant to this
Section, such Lender shall designate a different LIBOR Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. If such
Lender shall determine that it may not lawfully continue to maintain and fund
any of its outstanding LIBOR Loans to maturity and shall so specify in such
notice, the Borrower shall immediately prepay in full the then outstanding
principal amount of each such LIBOR Loan, together with accrued interest
thereon. Concurrently with prepaying each such LIBOR Loan, the Borrower shall
borrow a Base Rate Loan in an equal principal amount from such Lender (on which
interest and principal shall be payable contemporaneously with the related LIBOR
Loans of the other Lenders), and such Lender shall make such a Base Rate Loan.

 

Section 8.03 Increased Cost and Reduced Return.

 

(a) If on or after the Effective Date, the adoption of any applicable law, rule
or regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

(i) shall subject any Lender (or its Applicable Lending office) to any tax, duty
or other charge with respect to its LIBOR Loans, its Notes, its obligation to
make LIBOR Loans or its Letter of Credit Obligations (collectively, its “Covered

 

42



--------------------------------------------------------------------------------

Credits”), or shall change the basis of taxation of payments to any Lender (or
its Applicable Lending Office) of the principal of or interest on its LIBOR
Loans or any other amounts due under this Agreement in respect of its Covered
Credits (except for changes in the rate of tax on the overall net income of such
Lender or its Applicable Lending Office imposed by the jurisdiction in which
such Lender’s principal executive office or Applicable Lending Office is
located); or

 

(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any LIBOR Loan any such
requirement included in an applicable LIBOR Reserve Percentage), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Lender (or its Applicable
Lending Office) or shall impose on any Lender (or its Applicable Lending Office)
or on the United States market for the London interbank market any other
condition affecting its Covered Credits;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any Covered Credits,
or to reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement or under its Note with respect
thereto, by an amount deemed by such Lender to be material, then, within 15 days
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.

 

(b) If any Lender shall have determined that, after the Effective Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Lender (or its Parent) as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender (or its Parent) for such
reduction.

 

(c) Each Lender will promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the Effective Date,
which will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate of any Lender claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

 

43



--------------------------------------------------------------------------------

Section 8.04 Base Rate Loans Substituted for Affected LIBOR Loans. If (i) the
obligation of any Lender to make LIBOR Loans has been suspended pursuant to
Section 8.02 or (ii) any Lender has demanded compensation under Section 8.03(a)
and the Borrower shall, by at least five Business Days’ prior notice to such
Lender through the Administrative Agent, have elected that the provisions of
this Section shall apply to such Lender, then, unless and until such Lender
notifies the Borrower that the circumstances giving rise to such suspension or
demand for compensation no longer apply:

 

(a) all Loans which would otherwise be made by such Lender as LIBOR Loans shall
be made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related LIBOR Loans of the other Lenders),
and

 

(b) after each of its LIBOR Loans has been repaid, all payments of principal
which would otherwise be applied to repay such LIBOR Loans shall be applied to
repay its Base Rate Loans instead.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or telex number
set forth on Schedule 9.01 hereto, (y) in the case of any Lender, at its address
or telex number set forth in its Administrative Questionnaire or (z) in the case
of any party, such other address or telex number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower.
Each such notice, request or other communication shall be affective (i) if given
by telex, when such telex is transmitted to the telex number specified in this
Section and the appropriate answerback is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iii) if given by any other means,
when delivered at the address specified in this Section; provided that notices
to the Administrative Agent under Article II or Article VIII shall not be
effective until received.

 

Section 9.02 No Waivers. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.03 Expenses; Documentary Taxes; Indemnification.

 

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent, including fees and disbursements of counsel for the
Administrative Agent, in connection with the preparation of this Agreement, (ii)
all reasonable out-of-pocket expenses of the Administrative Agent, including
fees and disbursements of counsel to the Administrative Agent, in connection
with any waiver or consent hereunder or any amendment hereof or any

 

44



--------------------------------------------------------------------------------

Default or alleged Default hereunder, (iii) any civil penalty or fine assessed
by OFAC against any Lender, the Administrative Agent or the Letter of Credit
Issuer and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, as a result of the
funding Loans or the acceptance of payments due under a Loan Document, and (iv)
if an Event of Default occurs, all out-of-pocket expenses incurred by the
Administrative Agent and each Lender, including fees and disbursements of
outside counsel, in connection with such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.
The Borrower shall indemnify each Lender against any transfer taxes, documentary
taxes, assessments or charges made by any governmental authority by reason of
the execution and delivery of this Agreement or the Notes.

 

(b) The Borrower agrees to indemnify each Lender, the Administrative Agent, the
Letter of Credit Issuer, each Co-Documentation Agent, each Co-Syndication Agent
and each of their respective Affiliates, officers, directors, employees and
agents (each an “Indemnified Party”) and hold each Indemnified Party harmless
from and against any and all liabilities, losses, damages, costs and expenses of
any kind, including, without limitation, the reasonable fees and disbursements
of counsel, which may be incurred by any Indemnified Party (including, without
limitation, by the Administrative Agent in connection with its actions as
Administrative Agent hereunder) in connection with any investigative,
administrative or judicial proceeding (whether or not such Indemnified Party
shall be designated a party thereto) relating to or arising out of this
Agreement or any actual or proposed use of proceeds of Loans hereunder or any
actual or proposed use of any Letter of Credit; provided that no Indemnified
Party shall have the right to be indemnified hereunder for its own gross
negligence or willful misconduct. The obligations of the Borrower under this
Section 9.03 shall survive the payment in full of the Notes and other
Obligations and the termination of this Agreement.

 

Section 9.04 Sharing of Set-Offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Revolving Note, Term Note or other Obligation held by it which is greater
than the proportion received by any other Lender in respect of the aggregate
amount of principal and interest due with respect to any such Note or other
Obligation held by such other Lender, the Lender receiving such proportionate
greater payment shall purchase such participations in such other Notes or such
other Obligations held by the other Lenders, and such other adjustments shall be
made, as may be required so that all such payments of principal and interest
with respect to such other Notes or such other Obligations held by the Lenders
shall be shared by the Lenders pro rata; provided that nothing in this Section
shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness under the
Notes or other Obligations. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Note or other Obligation, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.

 

Section 9.05 Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed

 

45



--------------------------------------------------------------------------------

by the Borrower and the Required Lenders (and, if the rights or duties of the
Administrative Agent or the Letter of Credit Issuer are affected thereby, by the
Administrative Agent or the Letter of Credit Issuer, as the case may be);
provided that no such amendment or waiver shall, unless signed by all the
Lenders, (i) increase or decrease the Commitment of any Lender (except for a
ratable decrease in the Commitments of all Lenders), (ii) reduce the principal
of or rate of interest on any Loan, Letter of Credit Obligation or any fees
hereunder, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan, Letter of Credit Obligation or any fees hereunder or for
any reduction or termination of any Commitment, or (iv) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Notes or the
Letter of Credit Obligations, or the number of Lenders, which shall be required
for the Lenders or any of them to take any action under this Section or any
other provision of this Agreement.

 

Section 9.06 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of its rights
under this Agreement without the prior written consent of all Lenders.

 

(b) Any Lender may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans and Letter of Credit Obligations, provided that such grant is in a
pro rata portion of such Lender’s Revolving and Term Commitments, Revolving and
Term Notes, and Letter of Credit Obligations. In the event of any such grant by
a Lender of a participating interest to a Participant, whether or not upon
notice to the Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii) or (iii) of
Section 9.05 without the consent of the Participant. An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).

 

(c) Any Lender may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) all, or a proportionate part (such portion to
be in an amount equal to or greater than $5,000,000) of all, of its rights and
obligations under this Agreement, the Notes and the Letter of Credit
Obligations, and such Assignee shall assume such rights and obligations,
pursuant to an assignment and assumption agreement in substantially the form of
Exhibit C hereto (an “Assignment and Assumption Agreement”) executed by such
Assignee and such transferor Lender, with (and subject to) the subscribed
consent of the Borrower and the Administrative Agent, such consents not to be
unreasonably withheld; provided, that such grant is in a pro rata portion of
such Lender’s Revolving and Term

 

46



--------------------------------------------------------------------------------

Commitments, Revolving and Term Notes, and Letter of Credit Obligations;
provided futher that an Assignee not an Affiliate of such transferor Lender or
another Lender must be a financial institution with combined capital and surplus
in excess of $250,000,000; provided further that if an Assignee is an Affiliate
of such transferor Lender (including a trust established to administer loans
sold by such Lender or its Affiliates to such trust, which trust is and shall
continue to be administered by such Lender or an Affiliate thereof) neither the
Borrower’s nor the Administrative Agent’s consent shall be required, provided
that such transferor Lender shall remain fully obligated under this Agreement
for all funding and payment obligations; and provided further that if an Event
of Default has occurred and is continuing, the Borrower’s consent shall not be
required. Upon execution of an Assignment and Assumption Agreement and the
payment of a nonrefundable assignment fee of $3,500 in immediately available
funds to the Administrative Agent at its Payment Office in connection with each
such assignment written notice thereof by such transferor Lender to the
Administrative Agent and the recording by the Administrative Agent of such
assignment in the Register and the resulting effect upon the Loans and Letter of
Credit Obligations of the assigning Lender and the Assignee, the Assignee shall
have, to the extent of such assignment, the same rights and benefits as it would
have if it were a Lender hereunder and the holder of Notes and Letter of Credit
Obligations (provided that the Borrower and the Administrative Agent shall be
entitled to continue to deal solely and directly with the assignor Lender in
connection with the interests so assigned to the Assignee until written notice
of such assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Borrower
and the Administrative Agent by the assignor Lender and the Assignee) and, if
the Assignee has expressly assumed, for the benefit of the Borrower, some or all
of the transferor Lender’s obligations hereunder, such transferor Lender shall
be relieved of its obligations hereunder to the extent of such assignment and
assumption, and except as described above, no further consent or action by the
Borrower, the Lenders or the Administrative Agent shall be required. If the
Assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall, prior to the first date on which interest or fees are
payable hereunder for its account, deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 2.14. Each
Assignee shall take such Loans, Letter of Credit Obligations and Commitments
subject to the provisions of this Agreement and to any request made, waiver or
consent given or other action taken hereunder, prior to the receipt by the
Administrative Agent and the Borrower of written notice of such transfer, by
each previous holder of such Loans, Letter of Credit Obligations and
Commitments. Such Assignment and Assumption Agreement shall be deemed to amend
this Agreement and Schedule 1.1 hereto, to the extent, and only to the extent,
necessary to reflect the addition of such Assignee as a Lender and the resulting
adjustment of all or a portion of the rights and obligations of such transferor
Lender under this Agreement, the determination of its Revolving Commitment
Percentage and Term Commitment Percentage (in each case, rounded to twelve
decimal places), the Loans, the Letter of Credit Obligations and any new Notes
to be issued, at the Borrower’s expense, to such Assignee, and no further
consent or action by the Borrower or the Lenders shall be required to effect
such amendments.

 

(d) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time pledge or assign all or any portion of its rights under this
Agreement and the other documents executed and delivered in connection herewith
(including, without limitation, the Note held by it) to any Federal Reserve Bank
in accordance with Regulation A of

 

47



--------------------------------------------------------------------------------

the Federal Reserve Board without notice to, or the consent of, the Borrower or
the Administrative Agent and with the consent of the Borrower and the
Administrative Agent, any Lender which is a fund may pledge all or any portion
of its Note or Loans to its trustee in support of its obligations to its
trustee. No such pledge or assignment shall release the transferor Lender from
its obligations hereunder.

 

(e) No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 8.03 than such Lender
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent or by
reason of the provisions of Section 8.02 or 8.03 requiring such Lender to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

 

(f) The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s Administrative Agent, solely for purposes of this Section 9.06 to
maintain a register (the “Register”) on which it will record the Loans made and
Letter of Credit Obligations held by each of the Lenders and each repayment in
respect of the principal amount of the Loans and Letter of Credit Obligations of
each Lender. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the rights to the principal
of, and interest on, any Loan or Letter of Credit Obligation shall not be
effective until the transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Loan or Letter of Credit
Obligation and prior to such recordation all amounts owing to the transferor
with respect to such Loan or Letter of Credit Obligation shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Loans or Letter of Credit Obligations shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 9.06(c). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan or Letter of Credit
Obligation, or as soon thereafter as practicable, the assigning or transferor
Lender shall surrender the Note evidencing such Loan or Letter of Credit
Obligation, and thereupon one or more new Notes in the same aggregate principal
amount then owing to such assignor or transferor Lender shall be issued to the
assigning or transferor Lender and/or the new Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 9.06(f); provided that the Administrative Agent shall not have the
right to be indemnified under this Section 9.06(f) for its own gross negligence
or willful misconduct.

 

Section 9.07 Collateral. Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

Section 9.08 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT AND EACH
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN

 

48



--------------------------------------------------------------------------------

ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO THE
APPLICATION OF CHOICE OF LAW PRINCIPLES. THE BORROWER HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS AND OF ANY ILLINOIS STATE COURT SITTING IN COOK COUNTY FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE BORROWER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

Section 9.09 Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement and the Fee Letters constitute the entire agreement and understanding
among the parties hereto and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

 

Section 9.10 Confidentiality. The Administrative Agent and each Lender represent
that they will maintain the confidentiality of any written or oral information
provided under this Agreement by or on behalf of the Borrower that is identified
by the Borrower at the time as being subject to this Section 9.10 (hereinafter
collectively called “Confidential Information”), subject to the Administrative
Agent’s and each Lender’s (a) obligation to disclose any such Confidential
Information pursuant to a request or order under applicable laws and regulations
or pursuant to a subpoena or other legal process, (b) right to disclose any such
Confidential Information to its bank examiners, auditors, counsel and other
professional advisors and to other Lenders, (c) right to disclose any such
Confidential Information in connection with any litigation or dispute involving
the Lenders and the Borrower or any of its Subsidiaries and Affiliates and (d)
right to provide such information to Participants, prospective Participants to
which sales of participating interests are permitted pursuant to Section
9.06(b), prospective Assignees to which assignments of interests are permitted
pursuant to Section 9.06(c), and to actual or prospective counterparties (and
their advisors) to any swap, securitization or derivative transaction
referencing or involving any of its rights or obligations under this Agreement
if such Participant, prospective Participant, prospective Assignee or actual or
prospective counterparty (and their advisors) agrees in writing to maintain the
confidentiality of such information on terms substantially similar to those of
this Section as if it were a “Lender” party hereto if such Participant,
prospective Participant or prospective Assignee agrees in writing to maintain
the confidentiality of such information on terms substantially similar to those
of this Section as if it were a “Lender” party hereto. Notwithstanding the
foregoing, any such information supplied to a Lender, Participant, prospective
Participant or prospective Assignee under this Agreement shall cease to be
Confidential Information if it is or becomes known to such Person by other than
unauthorized disclosure, or if it becomes a matter of public knowledge.

 

49



--------------------------------------------------------------------------------

Section 9.11 Patriot Act Notification. The following notification is provided to
the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all Lenders to obtain, verify and record information that
identifies each person that opens an account, including any deposit account,
treasury management account, loan, other extension of credit or other financial
services product. What this means for the Borrowers: When the Borrower opens an
account, the Lenders will ask for, and the Borrower shall provide to such
Lenders, the Borrower’s name, business address, taxpayer identification number
and other information that will allow the Lenders to identify the Borrower. The
Lenders may also ask to see the Borrower’s legal organizational documents or
other identifying documents

 

Section 9.12 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature pages to follow]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SIGMA-ALDRICH CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, in its individual capacity and as
Administrative Agent, Letter of Credit Issuer and Joint Lead Arranger By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone: Fax:



--------------------------------------------------------------------------------

WACHOVIA CAPITAL MARKETS, LLC, in its individual capacity and as Joint Lead
Arranger By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone: Fax:



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A., in its individual capacity and as Syndication Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone: Fax:



--------------------------------------------------------------------------------

U.S. BANK N.A., in its individual capacity and as Co-Documentation Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone: Fax:





--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH in its individual capacity
and as Co-Documentation Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone: Fax:



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., in its individual capacity and as Co-Documentation Agent By:
 

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone: Fax:



--------------------------------------------------------------------------------

BNP PARIBAS By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone: Fax:



--------------------------------------------------------------------------------

COMERICA BANK By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone: Fax:



--------------------------------------------------------------------------------

COMMERCE BANK, N.A. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone: Fax:



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone: Fax:



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Contact: Address: Telephone:

Fax:



--------------------------------------------------------------------------------

PRICING SCHEDULE – Revolving Facility

 

    

Level I

Status

--------------------------------------------------------------------------------

   

Level II

Status

--------------------------------------------------------------------------------

   

Level III

Status

--------------------------------------------------------------------------------

   

Level IV

Status

--------------------------------------------------------------------------------

   

Level V

Status

--------------------------------------------------------------------------------

 

LIBOR Margin

   0.175 %   0.195 %   0.275 %   0.400 %   0.600 %

Facility Fee Rate

   0.070 %   0.080 %   0.100 %   0.125 %   0.150 %

Utilization Fee Rate

   0.075 %   0.075 %   0.125 %   0.125 %   0.125 %

Base Rate Margin

   0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

 

PRICING SCHEDULE – Term Facility

 

    

Level I

Status

--------------------------------------------------------------------------------

   

Level II

Status

--------------------------------------------------------------------------------

   

Level III

Status

--------------------------------------------------------------------------------

   

Level IV

Status

--------------------------------------------------------------------------------

   

Level V

Status

--------------------------------------------------------------------------------

 

LIBOR Margin

   0.250 %   0.270 %   0.400 %   0.525 %   0.725 %

Facility Fee Rate

   0.070 %   0.080 %   0.100 %   0.125 %   0.150 %

Base Rate Margin

   0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

 

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A1 or better and the Borrower’s S&P Rating is A+ or better.

 

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A2 or
better and the Borrower’s S&P Rating is A or better.

 

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is A3 or better and the Borrower’s S&P Rating is A- or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status, and (ii) the
Borrower’s Moody’s Rating is Baa1 or better and the Borrower’s S&P Rating is
BBB+ or better.

 

“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

- 1 -



--------------------------------------------------------------------------------

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

 

The LIBOR Margin, Facility Fee Rate and Utilization Fee Rate shall be determined
in accordance with the foregoing table based on the Borrower’s Status as
determined from its then-current Moody’s and S&P Ratings. The credit rating in
effect on any date for the purposes of this Schedule is that in effect at the
close of business on such date. If at any time the Borrower has no Moody’s
Rating or S&P Rating, Level V Status shall exist. If at any time the Moody’s
Rating and S&P Rating would not both have the same Status, the Status associated
with the higher rating shall apply unless the Status of the higher rating would
be associated with a rating two or more ratings above the lower rating, in which
case the Status associated with the rating immediately above the lower rating
shall apply.

 

Notwithstanding the foregoing, no decrease in the LIBOR Margin, Facility Fee
Rate or Utilization Fee Rate shall be effected if a Default or an Event of
Default shall have occurred and be continuing on the date when such change would
otherwise occur, it being understood that on the third (3rd) Business Day
immediately succeeding the day on which such Default or Event of Default is
either waived or cured (assuming no other Default or Event of Default shall be
then pending), such decrease shall be effected (on a prospective basis) in
accordance with the then most recently delivered Compliance Certificate.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1.01

 

REVOLVING COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Wells Fargo Bank, National Association

   $ 30,000,000

Wachovia Bank, N.A.

   $ 30,000,000

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

   $ 21,250,000

U.S. Bank, N.A.

   $ 17,500,000

ABN AMRO Bank, N.V.

   $ 17,500,000

Commerce Bank, N.A.

   $ 8,750,000

Comerica Bank

   $ 6,250,000

The Northern Trust Company

   $ 6,250,000

BNP Paribas

   $ 6,250,000

Mizuho Corporate Bank, Ltd.

   $ 6,250,000

TOTAL

   $ 150,000,000

 

TERM COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Wells Fargo Bank, National Association

   $ 30,000,000

Wachovia Bank, N.A.

   $ 30,000,000

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

   $ 21,250,000

U.S. Bank, N.A.

   $ 17,500,000

ABN AMRO Bank, N.V.

   $ 17,500,000

Commerce Bank, N.A.

   $ 8,750,000

Comerica Bank

   $ 6,250,000

The Northern Trust Company

   $ 6,250,000

BNP Paribas

   $ 6,250,000

Mizuho Corporate Bank, Ltd.

   $ 6,250,000

TOTAL

   $ 150,000,000

 

Schedule 1.01

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 4.05

 

LITIGATION

 

NONE

 

Schedule 4.05

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 4.06

 

ERISA

 

NONE

 

Schedule 4.06

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 4.09

 

Sigma-Aldrich Corporation

Subsidiaries List as of February 23, 2005

 

Name of Entity - Principal Place of Business

--------------------------------------------------------------------------------

  

Description of
Operations

--------------------------------------------------------------------------------

  

State of
Incorporation

--------------------------------------------------------------------------------

  

Date of

Inc.

--------------------------------------------------------------------------------

8 Sigma-Aldrich Corporation - St. Louis, MO

   Research Chemicals    Delaware    1975

1. Sigma-Aldrich Co. (Illinois)

   Research Chemicals    Illinois    1996

(A) Sigma Second Street Redevelopment Corporation

   Real Estate Holding    Missouri    1983

(B) Barton/ Second Street Redevelopment Corporation

   Real Estate Holding    Missouri    1988

(C) Barton Real Estate Holdings, Inc.

   Real Estate Holding    Missouri    1988

(D) Sigma Redevelopment Corporation

   Real Estate Holding    Missouri    1979

(E) 3506 South Broadway Redevelopment Corp.

   Real Estate Holding    Missouri    1995

(F) Second President Properties Company

   Research Chemicals    Missouri    1988

(G) Olive/Ewing/Laclede Redevelopment Corporation

   Real Estate Holding    Missouri    2000

(H) Midwest Consultants Co. - St. Louis, MO

   Research Chemicals    Missouri    1971

(i) Little Creek Farm, Inc. - Leslie, MO

   Dormant/Inactive    Missouri    1980

(I) Sigma F&D Division, Inc.

   Dormant/Inactive    Missouri    1974

(J) Sigma-Aldrich China, Inc.

   Research Chemicals    Missouri    1990

(K) Pathfinder Laboratories Company

   Dormant/Inactive    Missouri    1987

(L) Planetary Chemical Inc.

   Dormant/Inactive    Missouri    1951

(M) Sigma Pharmaceutical, Inc.

   Dormant/Inactive    Missouri    1971

(N) Sigma-Aldrich B.V. (Netherlands)

   Research Chemicals    Netherlands    2000

(i) Sigma-Aldrich Holding B.V. (Netherlands)

   Holding Company    Netherlands    2000

(ii) Sigma-Aldrich Chemie Holding GmbH (Germany)

   Research Chemicals    Germany    1985

(iii) Sigma-Aldrich Chemie GmbH (Germany)

   Research Chemicals    Germany    1974

(iv) Sigma-Aldrich Laborchemikalien GmbH (Germany)

   Research Chemicals    Germany    1997

(iii) Sigma-Aldrich Producktions GmbH (Germany)

   Research Chemicals    Germany    1998

(iii) Sigma-Ark GmbH (Germany)

   Research Chemicals    Germany    1997

(O) Sigma-Aldrich Italia S.r.l.- Milano, Italy

   Research Chemicals    Italy    1987

(I) Sigma-Aldrich S.r.l.- Milano, Italy

   Research Chemicals    Italy    2000

(P) Sigma-Aldrich Chemie Verwaltungs GmbH - Munich, Germany

   Research Chemicals    Germany    1983

(Q) Sigma-Aldrich Grundstucksverwaltung GmbH & Co. K.G. - Munich, Germany

   Research Chemicals    Germany    1974

(R) Sigma-Aldrich N.V./S.A. - Bornem, Belgium

   Research Chemicals    Belgium    1984

(i) Sigma Chemie B.V. (The Netherlands)

   Research Chemicals    Holland    1995

(S) Sigma-Aldrich Israel, Ltd. - Rehovot, Israel

   Research Chemicals    Israel    1969

(T) 5 Aldrich Chemical Foreign Holding Company - Milwaukee, WI

   Holding Company    Missouri    1989

(i) Sigma-Aldrich Chimie S.N.C. Partnership - Cedex, France

   Research Chemicals    France    1989

(ii) Sigma-Aldrich Chimie S.a.r.l. (France) - Cedex, France

   Research Chemicals    France    1987

(U) 5 Sigma Chemical Foreign Holding Company (Missouri)

   Holding Company    Missouri    1989

(V) 1,2 Aldrich Chemical Company, Inc. - Milwaukee, WI

   Research Chemicals    Delaware    1996

(i) GLM Holdings, Inc. - Milwaukee, WI

   Dormant/Inactive    Wisconsin    1991

(ii) Aldrich-Boranes, Inc..

   Dormant/Inactive    Delaware    1989

(W) Sigma-Aldrich Business Holdings, Inc.

   Real Estate Holding    Delaware    1996



--------------------------------------------------------------------------------

(i) Sigma-Aldrich Research Biochemicals, Inc. - Natick, MA

   Research Chemicals    Delaware    1997

(i) Research Biochemicals Limited Partnership

   Dormant/Inactive    Massachusetts    1997

(X) Sigma-Aldrich Lancaster, Inc.

   Research Chemicals    Missouri    1996

(i) Techcare Systems, Inc. - Redwood, CA

   Research Chemicals    California    1984

(i) MedChem. Ltd. (Russia)

   Research Chemicals    Russia    1997

(ii) SAF-Lab (Russia)

   Research Chemicals    Russia    1998

(ii) TechMed Biochem, Ltd. (Russia)

   Dormant/Inactive    Russia    1994

(i) Chemical Trade, Ltd. (Russia)

   Research Chemicals    Russia    1996

(Y) 3,4,6 Sigma-Genosys of Texas, Inc. - Woodlands, Texas

   Research Chemicals    Texas    1987

(i) Sigma Genosys LP

   Research Chemicals    Texas    2001

(ii) Sigma Genosys Holdings, LLC

   Limited Liability Company    Missouri    2001

(ii) Sigma Genosys Japan KK

   Research Chemicals    Japan    2001

*(Z) FMI Holdings, Inc. (California) (anticipate deletion in Sept 2003)

   Dormant/Inactive    Delaware    1998

(AA) Supelco, Inc. - Bellefonte, PA

   Research Chemicals    Delaware    1996

(AB) James F. Burns Co., Inc.

   Dormant/Inactive    Missouri    1972

(AC) KL Acquisition Corp.

   Dormant/Inactive    Missouri    1990

(AD) Sigma Chemical Corp.

   Dormant/Inactive    Missouri    2001

(AE) 7 Sigma-Aldrich Biotechnology Holding Company, Inc.

   Holding Company    Missouri    2001

7 (i) Sigma-Aldrich Biotechnology LP

   Research Chemicals    Missouri    2001

7 (i) Sigma-Aldrich Biotechnology Investment LLC

   Limited Liability Company    Missouri    2001

*(AF) Sigma-Aldrich Logistik GmbH

   Research Chemicals    Germany    2004

2. Sigma-Aldrich Inc. - St. Louis, MO

   Sales & Marketing of Chemical Products    Wisconsin    1996

3. Sigma- Aldrich Finance Co. - Hamilton, Bermuda

   Holding Company    Missouri    1996

4. Sigma-Aldrich & Subs Foreign Sales Corporation - Barbados

   FSC    Barbados    1994

5. Sigma-Aldrich Company, Ltd. - Poole, England

   Research Chemicals    United Kingdom    1987

(A) Sigma - Aldrich Holding, Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1985

(i) Sigma-Genosys Limited (UK)

   Research Chemicals    United Kingdom    1997

(i) Sigma Chemical Company, Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1963

(ii) Wessex Biochemicals Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1963

(i) Aldrich Chemical Company, Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1959

(ii) Webnest, Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1973

(i) Bristol Organics Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1970

(i) B-Line Systems Limited (U.K.)

   Dormant/Inactive    United Kingdom    1990

* (i) Ultrafine Ltd.(U.K.)

   Chemical Manuf.    United Kingdom    1983

**(i) JRH Biosciences Limited (U.K.)

   Biopharmaceutical Manf.    United Kingdom    1999

6. Fluka Holding AG - Buchs, Switzerland

   Holding Company    Switzerland    1950

(A) Fluka Chemie GmbH (Switzerland)

   Research Chemicals    Switzerland    1999

(B) Fluka Production GmbH (Switzerland)

   Research Chemicals    Switzerland    1999

(i) Fluka GmbH (Switzerland)

   Holding Company    Switzerland    1999

(C) Fluka Chemical Corp. (Delaware)

   Dormant/Inactive    Delaware    1996

(D) Fluka Chemical Company, Ltd. (U.K.)

   Dormant/Inactive    United Kingdom    1967

7. Sigma-Aldrich Foreign Holding Company - St. Louis, Missouri

   Holding Company    Missouri    1989

(A) Sigma-Aldrich Handels GmbH - Vienna, Austria

   Research Chemicals    Austria    1993

(B) Sigma-Aldrich de Argentina S.A. - Buenos Aires, Argentina

   Research Chemicals    Argentina    1997

 

3



--------------------------------------------------------------------------------

*(C) 9 Sigma-Aldrich Oceania Pty. Limited

   Holding Company    Australia     

* 9 (i) Sigma-Aldrich Pty., Limited - N.S.W. 2154, Australia

   Research Chemicals    Australia    1991

(ii) Sigma-Aldrich Australian General Partnership

   Holding Company    Australia     

(iii) Sigma-Aldrich New Zealand Co.

   Research Chemicals    New Zealand     

(ii) JRH Biosciences Pty Ltd.

   Serum Collection & Processing    Australia    2002

(D) Sigma-Aldrich Quimica Brasil Ltda. - Sao Paulo, Brazil

   Research Chemicals    Brazil    1992

(E) Sigma-Aldrich spol.. s.r.o. - Czech Republic

   Research Chemicals    Czech Republic    1992

(F) Sigma-Aldrich Canada, Ltd. - Ontario, Canada

   Research Chemicals    Canada    1980

(G) Sigma-Aldrich Denmark A/S - Denmark

   Research Chemicals    Denmark    1998

(H) Ya-Kemia Oy - Helsinki, Finland

   Research Chemicals    Finland    1994

(I) Sigma-Aldrich (OM) Ltd. - Athens, Greece

   Research Chemicals    Greece    1997

(J) Sigma-Aldrich Kft. - Budapest, Hungary

   Research Chemicals    Hungry    1993

(K) Sigma-Aldrich India (Bangalore) Branch

   Research Chemicals    India    1992

*(L) Sigma-Aldrich Chemicals Pvt Ltd.

   Research Chemicals    India    2003

(M) Sigma-Aldrich Financial Services Limited - Dublin, Ireland

   Holding Company    Ireland    1998

(N) Sigma-Aldrich Ireland Ltd. - Dublin, Ireland

   Research Chemicals    Ireland    1997

(O) Sigma-Aldrich Japan K.K. - Tokyo, Japan

   Research Chemicals    Japan    1986

* (i) Sigma-Aldrich Logistics KK

   Research Chemicals    Japan    1986

* (i) Sigma-Genosys Japan KK

   Research Chemicals    Japan    1997

(P) Sigma-Aldrich Korea, Ltd. - Seoul, Korea

   Research Chemicals    Korea    1995

(Q) Sigma-Aldrich Quimica, S.A. de C.V. (Mexico)

   Research Chemicals    Mexico    1993

(R) Sigma-Aldrich Norway AS - Oslo, Norway

   Research Chemicals    Norway    1996

(S) Sigma-Aldrich Sp. z.o.o - Piznan, Poland

   Research Chemicals    Poland    1994

(T) Sigma-Aldrich Quimica S.A. - Madrid, Spain

   Research Chemicals    Spain    1989

(i) i) Sigma-Aldrich Quimica S.A. (Portugal) Branch

   Research Chemicals    Portugal    1998

(U) Sigma-Aldrich Sweden AB - Stockholm, Sweden

   Research Chemicals    Sweden    1954

(V) Sigma-Aldrich Pte, Ltd. (Singapore)

   Research Chemicals    Singapore    1994

(i) Sigma-Aldrich (M) Sdn. Bhd.- Kuala Lumpur, Malaysia

   Research Chemicals    Malaysia    1997

(W) Sigma-Aldrich Pty. Ltd. - Midrand, South Africa

   Research Chemicals    South Africa    1995

8. Sigma-Aldrich Insurance Company Ltd.

   Insurance Company    Bermuda    2002

9. *Tetrionics

   Pharmacological Compound Manf    Wisconsin    1990

10. **CSI, US, Inc.

   Holding Company    Delaware    1998

(A) JRH BIosciences Inc.

   Biopharmaceutical Manf. & Ser    California    1979

--------------------------------------------------------------------------------

* Denotes changes from last application.

** Upon Acquisition

 

The above colors represent the following:

 

-    Dormant/Inactive Company

 

4



--------------------------------------------------------------------------------

-    Branch Office -    Sigma-Aldrich Company Ltd. (UK) includes the following
divisions: Scotland, Sigma, Aldrich, Fluka, Sigma Production and Aldrich
Production -    Ownership is as follows: Sigma-Aldrich Co. owns 95% of
Sigma-Aldrich Grundstucksverwaltung GmbH & Co. K.G. (formerly Aldrich Chemie
GmbH & Co. K.G. ) and Sigma-Aldrich Chemie Verwaltungs GmbH (formerly Aldrich
Chemie Verwaltungs G,bH) owns 5% of Sigma-Aldrich Grundstrcksverwaltung GmbH &
Co. K.G. Sigma-Aldrich Co. owns 100% of Sigma-Aldrich Chemie Verwaltungs GmbH. -
   Sigma-Aldrich Foreign Holding Co. owns all but 1 share by Renata Bouabci
(naturalized Argentine citizen; with agreement requiring the transfer of the
share upon termination of employment.) -    Belgium law requires 2 shareholders.
Sigma-Aldrich Co. owns 2498 shares and Sigma-Aldrich Corporation owns 2 share.

 

Additional Joint Venture and Partnership information.

 

1 Aldrich Chemical Company, Inc. own 60% of AAPL Joint Venture

2 Aldrich Chemical Company, Inc. owns 39.11% of CAMAG Chemie-Erzeugnisse and
Adsorptionstechnik AG

3 Sigma-Genosys, Inc. and Glen Research Corporation own 50.1% and 49.9%
respectively of Genosys Biotin Partners partnership.

4 Sigma-Genosys, Inc. own s 37.5% of Chemicus, Inc. (Chemicus, Inc. is an
inactive company as of 12/98)

5 Ownership interest in Sigma-Aldrich Chimie SNC partnership (France): Sigma
Chemical Foreign Holding Co. 23% and Aldrich Chemical Foreign Holding Co. 77%.

6 Ownership interest in Sigma-Genosys L.P. Sigma-Genosys Holdings, L.L.C. 99%
and Sigma-Genosys of Texas, Inc. 1%.

7 Ownership interest in Sigma-Aldrich Biotechnology L.P. Sigma-Aldrich
Investment, L.L.C. 99% and Sigma-Aldrich Biotechnology Holding Co., Inc. 1%

8 Sigma-Aldrich Corporation owns 7% investment of Procognia Limited (in the
United Kingdom)

9 Ownership interest in Sigma-Aldrich Australian General Partnership:
Sigma-Aldrich Oceania Pty. Limited 99% and Sigma-Aldrich Pty. Limited 1%

 

Schedule 4.09

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 5.07

 

EXISTING LIENS

 

None.

 

Schedule 5.07

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 9.01

 

NOTICE INFORMATION

 

Sigma-Aldrich Corporation

3050 Spruce Street

St. Louis, Missouri 63103

Attention:

 

Larry D. Roeder

Telephone:

 

(314)286-8016

Facsimile:

 

(314) 286-6692

 

Wells Fargo Bank, National Association

230 W. Wacker Drive

Chicago, Illinois 60606

Attention:

 

Steven M. Buehler

Telephone:

 

(312) 553-6651

Facsimile:

 

(312) 553-4783

 

Schedule 9.01

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT A-1

 

REVOLVING NOTE

 

Chicago, Illinois

February 23, 2005

 

FOR VALUE RECEIVED, the undersigned, SIGMA-ALDRICH CORPORATION, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”), the principal sum of                     
DOLLARS ($            ), or, if less, the aggregate unpaid principal amount of
the Revolving Loans (as defined in the Credit Agreement which is hereinafter
defined; capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed thereto in the Credit Agreement) made by the Lender to
the Borrower pursuant to the Credit Agreement, on the Revolving Loan Termination
Date, together with interest on any and all principal amounts remaining unpaid
hereunder from time to time outstanding. The unpaid principal amount hereof
shall bear interest at a fluctuating rate per annum equal to the appropriate
fluctuating rate per annum for the Revolving Loans evidenced hereby, as
determined from time to time in accordance with the provisions of the Credit
Agreement; provided, however, that following the occurrence and during the
continuance of an Event of Default, the Borrower promises to pay the Lender
interest on the unpaid principal amount hereof at the default rate as provided
in the Credit Agreement. Prior to maturity, whether by acceleration or
otherwise, accrued interest shall be payable at such times as set forth in the
Credit Agreement. After maturity, whether by acceleration or otherwise, accrued
interest shall be payable upon demand. Interest shall be computed as provided in
the Credit Agreement. Both principal and interest are payable in lawful money of
the United States of America to the Administrative Agent at the Payment Office,
in immediately available funds. The Revolving Loans made by the Lender to the
Borrower pursuant to the Credit Agreement and all payments on account of
principal hereof shall be recorded by the Lender and, prior to any transfer
thereof, endorsed on the Revolving Loan and Principal Payments Schedule attached
hereto which is part of this Note. Amounts advanced hereunder may be repaid and
reborrowed from time to time as provided for in the Credit Agreement.

 

This Promissory Note is a Revolving Note referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of February 23, 2005 (as amended,
supplemented, restated, or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the financial institutions signatory
thereto (the “Lenders”), and Wells Fargo Bank, National Association as
Administrative Agent (the “Administrative Agent”) for the Lenders, the terms,
covenants, conditions, provisions, stipulations and agreements of which are made
a part hereof to the same extent and with the same effect as if fully set forth
herein. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

THE BORROWER HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND IN
CONNECTION WITH THIS NOTE.

 

Exhibit A-1

 

- 1 -



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW.

 

IN WITNESS WHEREOF, the Borrower has duly executed and delivered this Note as of
the date first written above.

 

SIGMA-ALDRICH CORPORATION

By

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit A-1

 

- 2 -



--------------------------------------------------------------------------------

Schedule attached to Revolving Note of

 

SIGMA-ALDRICH CORPORATION

 

payable to the order to

 

[Insert name of Lender]

 

LOANS AND PRINCIPAL PAYMENTS

 

Date and

Loan Number

--------------------------------------------------------------------------------

 

Amount of Loan

and Interest Rate

--------------------------------------------------------------------------------

 

Amount of

Payment and

Loan Number

to Which

Applied

--------------------------------------------------------------------------------

 

Principal

Remaining

Unpaid

--------------------------------------------------------------------------------

 

Balance

Notation

Made By

--------------------------------------------------------------------------------

                               

 

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT A-2

 

TERM NOTE

 

Chicago, Illinois

February 23, 2005

 

FOR VALUE RECEIVED, the undersigned, SIGMA-ALDRICH CORPORATION, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”), the principal sum of                     
DOLLARS ($            ), or, if less, the aggregate unpaid principal amount of
the Term Loans (as defined in the Credit Agreement which is hereinafter defined;
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed thereto in the Credit Agreement) made by the Lender to the
Borrower pursuant to the Credit Agreement, on the Term Loan Termination Date,
together with interest on any and all principal amounts remaining unpaid
hereunder from time to time outstanding. The unpaid principal amount hereof
shall bear interest at a fluctuating rate per annum equal to the appropriate
fluctuating rate per annum for the Term Loans evidenced hereby, as determined
from time to time in accordance with the provisions of the Credit Agreement;
provided, however, that following the occurrence and during the continuance of
an Event of Default, the Borrower promises to pay the Lender interest on the
unpaid principal amount hereof at the default rate as provided in the Credit
Agreement. Prior to maturity, whether by acceleration or otherwise, accrued
interest shall be payable at such times as set forth in the Credit Agreement.
After maturity, whether by acceleration or otherwise, accrued interest shall be
payable upon demand. Interest shall be computed as provided in the Credit
Agreement. Both principal and interest are payable in lawful money of the United
States of America to the Administrative Agent at the Payment Office, in
immediately available funds. The Term Loans made by the Lender to the Borrower
pursuant to the Credit Agreement and all payments on account of principal hereof
shall be recorded by the Lender and, prior to any transfer thereof, endorsed on
the Term Loan and Principal Payments Schedule attached hereto which is part of
this Note. Amounts advanced hereunder and repaid may not be reborrowed.

 

This Promissory Note is a Term Note referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of February 23, 2005 (as amended,
supplemented, restated, or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the financial institutions signatory
thereto (the “Lenders”), and Wells Fargo Bank, National Association as
Administrative Agent (the “Administrative Agent”) for the Lenders, the terms,
covenants, conditions, provisions, stipulations and agreements of which are made
a part hereof to the same extent and with the same effect as if fully set forth
herein. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

THE BORROWER HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND IN
CONNECTION WITH THIS NOTE.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW.

 

Exhibit A-2

 

- 1 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has duly executed and delivered this Note as of
the date first written above.

 

SIGMA-ALDRICH CORPORATION

By

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit A-2

 

- 2 -



--------------------------------------------------------------------------------

Schedule attached to Term Note of

 

SIGMA-ALDRICH CORPORATION

 

payable to the order to

 

[Insert name of Lender]

 

LOANS AND PRINCIPAL PAYMENTS

 

Date and

Loan Number

--------------------------------------------------------------------------------

 

Amount of Loan

and Interest Rate

--------------------------------------------------------------------------------

 

Amount of

Payment and

Loan Number

to Which

Applied

--------------------------------------------------------------------------------

 

Principal

Remaining

Unpaid

--------------------------------------------------------------------------------

 

Balance

Notation

Ma

--------------------------------------------------------------------------------

                               

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT B

 

February 23, 2005

 

To the Lenders and the Administrative Agent

Referred to Below

c/o Wells Fargo Bank, National Association,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Ladies and Gentlemen:

 

We have acted as counsel for Sigma-Aldrich Corporation (the “Borrower”) in
connection with the Credit Agreement (the “Credit Agreement”) dated as of
February 23, 2005 among the Borrower, the Lenders listed on the signature pages
thereof and Wells Fargo Bank, National Association as Administrative Agent.
Terms defined in the Credit Agreement are used herein as therein defined. This
opinion is being rendered to you at the request of our client pursuant to
Section 3.01(d) of the Credit Agreement.

 

In connection with the foregoing, we have examined executed copies of (a) the
Articles of Incorporation and By-laws of the Borrower, (b) the Credit Agreement
and the Exhibits thereto, or (c) the Notes issued pursuant to the Credit
Agreement.

 

We have also examined such other documents, certificates and corporate records
and instruments and have made such investigation of law as we deem necessary or
appropriate for the purpose of enabling us to render this opinion. In our
examination, we have assumed the genuineness of all signatures, the authenticity
of all documents submitted to us as originals, the conformity to original
documents of all documents submitted to us as photostatic copies, the
authenticity or originals of such copies, and the execution and delivery of all
documents referred to herein and the due authorization of such execution and
delivery by all parties other than the Borrower.

 

Upon the basis of the foregoing, we are of the opinion that:

 

1. The Borrower is a corporation incorporated, validly existing and in good
standing under the laws of Delaware, and has all corporate powers required to
carry on its business as now conducted.

 

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
contravene or

 

Exhibit B

 

- 1 -



--------------------------------------------------------------------------------

constitute a default, or result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Subsidiaries, under any provision of
applicable law or regulation or of the Articles of Incorporation or By-laws of
the Borrower or, to the best of our knowledge, of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower.

 

3. The Credit Agreement constitutes a valid and binding agreement of the
Borrower and the Notes constitute valid and binding obligations of the Borrower.

 

4. Neither the Borrower nor any of its Subsidiaries is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or, to our knowledge, controlled by such a company.

 

5. Neither the Borrower nor any of its Subsidiaries is a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” within the meaning of the public Utility Holding Company Act of 1935,
as amended.

 

The foregoing opinions are subject to the qualifications that:

 

(a) The enforceability of any of the Credit Agreement, the Notes, or any
provisions contained therein may be limited by (i) applicable bankruptcy,
receivership, reorganization, insolvency, fraudulent conveyance or transfer,
moratorium or other similar laws affecting creditors’ rights generally, and (ii)
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.

 

(b) The availability of specific performance, injunctive relief, or other
equitable remedies is subject to the discretion of the Court before which such
proceedings thereof may be brought.

 

(c) Applicable laws and judicial decisions may require that you exercise your
rights under the Credit Agreement in good faith and in a commercially reasonable
manner and a Court may not strictly enforce certain covenants therein if it
concludes that such enforcement would be unreasonable under the then-existing
circumstances.

 

(d) We are licensed to practice law in                      and do not hold
ourselves out to be experts on the laws of any jurisdiction other than
                    , Delaware and the United States. Accordingly, we express no
opinion with regard to any matter which may be governed by the laws of any state
or other jurisdiction other than                     , Delaware and the United
States.

 

(e) Wherever this opinion refers to matters “within our knowledge” or “to the
best of our knowledge,” such reference means matters within our actual
knowledge, based upon the personal knowledge of the attorneys who have provided
legal services to the Borrower and a review of our files and inquiries of the
Borrower. Other than as stated, we have not reviewed any other files or records,
made any search of public records or conducted any other investigation with
respect to the matters referred to herein.

 

Exhibit B

 

- 2 -



--------------------------------------------------------------------------------

This opinion is limited to the legal matters stated herein and no opinion is
implied or may be inferred beyond the matters expressly stated.

 

This opinion is provided at your request and is to be limited in its use to
reliance by you, and only with respect to this transaction. No other person or
entity may rely or claim reliance upon this opinion without our prior written
consent.

 

Very truly yours,

 

Exhibit B

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Reference is made to the Credit Agreement dated as of February 23, 2005 by and
among Sigma-Aldrich Corporation (the “Borrower”), Wells Fargo Bank, National
Association as Administrative Agent (the “Administrative Agent”), and the
financial institutions parties thereto in their capacities as Lenders thereunder
(as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with its terms and in effect, the “Credit Agreement”)
and, to the extent thereof, each of the Notes (as defined in the Credit
Agreement). Capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned to them in the Credit Agreement.

 

NOW, THEREFORE,                                          (the “Transferor”) and
                                         (the “Transferee”) hereby agree as
follows:

 

1. The Transferor hereby transfers and assigns to the Transferee, except with
respect to indemnities of the Borrower, if any, which have not been satisfied
and which shall have arisen prior to the Effective Date (as defined in Section
11 hereof), that interest in and to all the Transferor’s rights and obligations
under the Credit Agreement as of the date hereof which represents the percentage
interest specified in Item 2 of Schedule A to this Assignment Agreement
(“Assigned Portion”) and the Transferee hereby accepts said assignment and, to
the extent of its respective interests therein, assumes the commitments and
obligations established under the Credit Agreement with respect to the Assigned
Portion. The assignment affected hereby is without recourse against or warranty
(except as provided in Section 4 below) by the Transferor.

 

2. In connection with the assignment affected hereby by the Transferor to the
Transferee of the Assigned Portion with respect to the Credit Agreement.

 

(a) As of the Effective Date, the Transferee shall pay to the Transferor, in
immediately available funds, an amount equal to the outstanding indebtedness
owed to it by the Borrower under the Credit Agreement with respect to the
Assigned Portion.

 

(b) From and after the Effective Date, (a) the Transferee shall (i) be a Lender
party to the Credit Agreement for all purposes of the Credit Agreement and the
Notes; (ii) be subject to the terms and conditions thereof, and (iii) have all
of the rights, interests, liabilities, duties and obligations of the Transferor
under the Credit Agreement, the Notes and the Letter of Credit Obligations to
the extent of the Assigned Portion; and (b) the Transferor shall to the extent
provided in this Assignment Agreement relinquish such rights and interest and be
released from such liabilities, duties and obligations under the Credit
Agreement, the Notes and the Letter of Credit Obligations as shall have been
assigned to the Transferee hereunder.

 

Exhibit C

 

- 1 -



--------------------------------------------------------------------------------

(c) From and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement in respect of the Assigned Portion
(including, without limitation, all payments of principal, interest and fees, if
applicable, with respect thereto) to the Transferee. The Transferor and
Transferee shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Effective Date between themselves.

 

3. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and perform such further acts as such other
party may reasonably request in order to effect the purposes of this Assignment
Agreement, provided neither this Assignment Agreement nor any term hereof may be
changed, waived, discharged or terminated except by an instrument in writing
signed by the party (including, if applicable, any party required to evidence
its consent to or acceptance of this Assignment Agreement) against whom
enforcement of such change, waiver, discharge or termination is sought.

 

4. By executing and delivering this Assignment Agreement, the Transferor (a)
represents and warrants that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any Note or any
Letter of Credit Obligation, or any other instrument or document furnished
pursuant thereto; (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries, or the performance or observance by the Borrower or any of its
Subsidiaries of any of its obligations under the Credit Agreement, any Note or
any Letter of Credit Obligation or any other instrument or document furnished
pursuant hereto.

 

5. By executing and delivering this Assignment Agreement, the Transferee: (a)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (b) will independently and
without reliance upon the Administrative Agent, the Letter of Credit Issuer,
Transferor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (c) appoints and
authorizes the Administrative Agent to take such action as the Administrative
Agent, and the Letter of Credit Issuer to take such action as Letter of Credit
Issuer, on its behalf and to exercise such powers under the Credit Agreement,
the Notes and the Letters of Credit as are delegated to the Administrative Agent
and the Letter of Credit Issuer by the terms thereof, together with such powers
as are reasonably incidental thereto; and (d) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement, the Notes and the Letter of Credit Obligations are required to
be performed by it as a Lender.

 

6. Unless otherwise specifically provided herein, any notice or other
communication

 

Exhibit C

 

- 2 -



--------------------------------------------------------------------------------

herein required or permitted to be given shall be in writing and may be
personally served, telexed or sent by facsimile or United States mail or courier
service. For purposes hereof, the notice address of each party hereto shall be
as set forth on Schedule A hereto or, as to either party, such other address as
shall be designated by such party in writing.

 

7. Each of Transferor and the Transferee represents and warrants to the Borrower
and the Administrative Agent that after giving effect to the assignment of the
Assigned Portion affected hereby, each of the Transferor and the Transferee is
in compliance with the provisions of Section 9.06 of the Credit Agreement.

 

8. This Assignment Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.

 

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REFERENCE TO THE
PROVISIONS THEREOF REGARDING CONFLICTS OF LAW.

 

10. No assignment effected pursuant to this Assignment Agreement shall
constitute a novation of the obligations of the Borrower being assigned.

 

11. This Assignment Agreement shall become effective on the date (the “Effective
Date”) upon which all of the following conditions are satisfied: (i) the
execution of a counterpart hereof by each of the Transferor and Transferee; (ii)
the execution of a counterpart hereof by the Borrower and the Administrative
Agent as evidence of its consent hereto to the extent required under Section
9.06(c) of the Credit Agreement; (iii) the receipt by the Administrative Agent
of the processing and recordation fee referred to in Section 9.06(c) of the
Credit Agreement; (iv) in the event the Transferee is not a United States
person, the delivery by the Transferee to the Administrative Agent of such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as Transferee may be required to deliver to the
Administrative Agent pursuant to said Section 2.14; and (v) the receipt by the
Administrative Agent of originals or facsimiles of the counterparts described
above and authorization of delivery thereof; provided, however, that for all
purposes under this Assignment Agreement, the term “Settlement Date” shall mean
the later of (a) the date specified in Item 3 of Schedule A hereto and (b) the
Effective Date.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered by their respective officers thereunto duly
authorized, such execution being made as of the Effective Date in the applicable
spaces provided on Schedule A hereto.

 

Exhibit C

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE A

TO THE ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1. Name and Date of Credit Agreement: Credit Agreement, dated as of February 23,
2005 by and among Sigma-Aldrich Corporation, the financial institutions parties
thereto as Lenders and Wells Fargo Bank, National Association as Administrative
Agent for the Lenders, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

2. Assigned Portions1:

 

(a)

  

Aggregate

         

Commitments of All Lenders

  

$                    

(b)

  

Assigned Share

  

                      %

(c)

  

Amount of Assigned Share

  

$                    

 

3. Settlement Date:                                         ,             

 

4. Payment Instructions:

TRANSFEROR:

   TRANSFEREE:     

Attn:

   Attn:     

Ref:

   Ref:     

 

5. Notice of Address:

TRANSFEROR:

   TRANSFEREE:     

Attn:

   Attn:     

Ref:

   Ref:     

--------------------------------------------------------------------------------

1 Assigned portions must be pro rata between Revolving and Term Commitments,
Revolving and Term Notes and Letter of Credit Obligations.

 

Schedule A

 

- 1 -



--------------------------------------------------------------------------------

6. SIGNATURES:

 

   

[NAME OF TRANSFEROR]

   

By

 

 

--------------------------------------------------------------------------------

   

Title:

   

 

[NAME OF TRANSFEREE]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

Consented to in accordance with Section 9.06(c) of

the Credit Agreement

SIGMA-ALDRICH CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

   

SIGMA-ALDRICH CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

Schedule A

 

- 2 -



--------------------------------------------------------------------------------

Accepted in accordance with Section 9.06(c) of the Credit Agreement

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Title:    

 

Schedule A

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

 

Wells Fargo Bank, National Association

as Administrative Agent for the Lenders party

to the Credit Agreement referred to below

230 West Monroe

Chicago, Illinois 60606

 

Attn:                                     

 

Ladies and Gentlemen:

 

This certificate is furnished to you by Sigma-Aldrich Corporation (the
“Borrower”), pursuant to Section 5.01(c) of that certain Credit Agreement, dated
as of February 23, 2005, among the Borrower, the lenders party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), concurrently with the delivery of the
financial statements required pursuant to Sections 5.01(a) and (b) of the Credit
Agreement. Terms not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

The undersigned, on behalf of the Borrower, hereby certifies that:

 

(A) no Default or Event of Default has occurred and is continuing, except as
described in Attachment 1 hereto;

 

(B) the financial data and computations set forth in Schedule 1 below,
evidencing compliance with the covenants set forth in Sections 5.05, 5.06, 5.07
and 5.11 of the Credit Agreement, are true and correct as of
                    ,             2 (the “Computation Date”); and

 

(C) if the financial statements of the Borrower being concurrently delivered
were not prepared in accordance with GAAP, Attachment 2 hereto sets forth any
derivations required to conform the relevant data in such financial statements
to the computations set forth below.

 

The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of this             
day of                     ,         .

 

SIGMA-ALDRICH CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

Title: Chief Financial Office

--------------------------------------------------------------------------------

2 The last day of the accounting period for which financial statements are being
concurrently delivered.

Exhibit D

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 1

 

Computations

 

I.       Section 5.05 Capitalization Ratio and Pricing Schedule

      

Period: Fiscal Quarter ended                          ,             .

      

1.      Maximum Permitted:

     0.55:1.0

2.      Actual:

      

(a)    Consolidated Debt as of the period referred to above:

   $                     

(b)    Consolidated Debt plus Consolidated Net Worth for the period referred to
above:

   $                     

(c)    Ratio of (a) to (b):

             :1.0

3.      Status under the Pricing Schedule

    
  Level             
Status

II.     Section 5.06 Consolidated Net Worth

      

Period: Fiscal Quarter ended:                     

      

1.      Minimum Required:

   $ 750,000,000

2.      Actual:

   $  

3.      If (1) is greater than (2), then Borrower is in compliance with Section
5.06

    
  yes             
no             

III.    Section 5.07(d) Negative Pledge and Section 5.11(d) Limitation on Debt

      

1.      20% of the Consolidated Net Worth as of the date of this certificate:

   $                     

2.      Borrower’s aggregate outstanding Debt as described in Section 5.07(a):

   $                     

3.      Borrower’s aggregate outstanding Debt as described in Section 5.07(b):

   $                     

4.      Borrower’s aggregate outstanding Debt as described in Section 5.07(d):

   $                     

5.      Subsidiaries’ aggregate outstanding Debt as described in Section
5.11(a):

   $                     

6.      Subsidiaries’ aggregate outstanding unsecured Debt as described in
Section 5.11(d):

   $                     

7.      (2) plus (3) plus (4) plus (5) plus (6)

   $                     

8.      If (1) is greater than (7), then Borrower is in compliance with Sections
5.07(d) and 5.11(d)

    
  yes             
no             

 

Schedule 1

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 1

DESCRIPTION OF ANY DEFAULTS OR EVENTS OF DEFAULT

 

Attachment 1

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 2

DERIVATIONS REQUIRED TO CONFORM RELEVANT DATA IF FINANCIAL

STATEMENTS WERE NOT PREPARED IN ACCORDANCE WITH GAAP

 

Attachment 2

 

- 1 -



--------------------------------------------------------------------------------

Exhibit E

Form of NOTICE OF BORROWING

 

[Date]

 

Wells Fargo Bank, National Association

as Agent for the Lenders party to the

Credit Agreement referred to below

201 Third Street, 8th Floor

San Francisco, California 94103

Attn: Agency Syndication Group

 

Ladies and Gentlemen:

 

The undersigned, Sigma-Aldrich Corporation, refers to the Credit Agreement,
dated as of February 23, 2005 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, the financial institutions party thereto (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent for such Lenders, and
hereby gives you notice pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement and, in
that connection, sets forth below the information relating to such Borrowing, as
required by Section 2.02(a) of the Credit Agreement:

 

  (i) The requested Borrowing Date for the proposed Borrowing (which is a
Business Day) is                     ,         .

 

  (ii) The aggregate amount of the proposed Borrowing is $            .

 

  (iii) The type of Loans comprising the proposed Borrowing are [Term]
[Revolving] Loans.

 

  (iv) The type of Loans comprising the proposed Borrowing are [Base Rate]
[LIBOR] Loans. The aggregate amount of proposed Base Rate Loans is
$            . The aggregate amount of proposed LIBOR Loans is $            .

 

  (v) The duration of the Interest Period for each LIBOR Loan made as part of
the proposed Borrowing, if applicable, is              months (which shall be 1,
2, 3, 6, 9 or 12 months). [To be included in the case of a LIBOR Borrowing.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

  (a) The representations and warranties contained in Article IV of the Credit
Agreement are true and correct as though made on and as of such date

 

Exhibit E

 

- 1 -



--------------------------------------------------------------------------------

(except to the extent such representations and warranties expressly refer to an
earlier date, in which case such representations and warranties are true and
correct as of such earlier date);

 

  (b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

 

  (c) The proposed Borrowing will not cause the aggregate principal amount of
all outstanding Loans plus the aggregate amount of outstanding Letters of Credit
Obligations, to exceed the combined Commitments of the Lenders.

 

Very truly yours, SIGMA-ALDRICH CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Exhibit E

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

[Date]                                             

 

Wells Fargo Bank, National Association

as Agent for the Lenders party to the

Credit Agreement referred to below

201 Third Street, 8th Floor

San Francisco, California 94103

Attn: Agency Syndication Group

 

Ladies and Gentlemen:

 

The undersigned, Sigma-Aldrich Corporation, refers to the Credit Agreement
(5-Year Facility), dated as of February 23, 2005 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the undersigned, the financial institutions party thereto (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent for such
Lenders, and hereby gives you notice pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a [conversion] [continuation] of
Loans under the Credit Agreement, and in that connection sets forth below the
information relating to such [conversion] [continuation], as required by Section
2.02(b) of the Credit Agreement:

 

(i) The date of the proposed [conversion] [continuation] is             , 200  
(which shall be a Business Day).

 

(ii) The aggregate amount of the Loans proposed to be [converted] [continued] is
$            . [Specify which part is to be converted and which part is to be
continued, if appropriate.] The type of Loans to be [continued] [converted] are
[Base Rate Loans] [LIBOR Loans].

 

(iii) The amount of the Borrowing which is to be [converted into] [continued as]
a LIBOR Borrowing is $             . The duration of the requested Interest
Period applicable thereto is              months (which shall be 1, 2, 3, 6, 9
or 12 months).

 

The undersigned hereby certifies that before and after giving effect to the
proposed [conversion][continuation] and to the application of the proceeds
therefrom, no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

 

Very truly yours, SIGMA-ALDRICH CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title  

 

--------------------------------------------------------------------------------

 

Exhibit G

 

-1-



--------------------------------------------------------------------------------

EXHIBIT G

 

LENDER ASSUMPTION AGREEMENT

 

Dated:                     

 

Sigma-Aldrich Corporation

3050 Spruce Street

St. Louis, Missouri 63103

 

Attention: Larry D. Roeder

 

Wells Fargo Bank, National Association,

as Administrative Agent

230 West Wacker Drive

Chicago, IL 60606

 

Attention: Steven M. Buehler

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of February 23, 2005 by and
among Sigma-Aldrich Corporation, a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, Wells Fargo Bank, National Association,
as Administrative Agent and Letter of Credit Issuer, Wells Fargo Bank, National
Association and Wachovia Capital Markets, LLC as Joint Lead Arrangers for the
Lenders, Wachovia Bank, N.A., as Syndication Agent, and ABN AMRO Bank N.V., The
Bank Of Tokyo-Mitsubishi, Ltd., Chicago Branch and U.S. Bank N.A., as
Co-Documentation Agents ((as amended or modified, the “Credit Agreement”), terms
defined therein being used herein as therein defined).

 

The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section 2.08 of the Credit Agreement and, in that connection, hereby
agrees that it shall become a Lender for purposes of the Credit Agreement on
[applicable Increase Date] and that its Revolving Commitment shall as of such
date be $            .

 

The undersigned (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Lender Assumption
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other

 

Exhibit G

 

-2-



--------------------------------------------------------------------------------

Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including, without limitation, in
connection with its individualized participation interest in all Letters of
Credit; (v) agrees that its payment instructions and notice instructions are as
set forth in the attachment to Schedule 1; (vi) confirms that it is an Eligible
Lender; and (vii) attaches, if it is not incorporated under the laws of the
United States of America or a state thereof, the forms prescribed by the
Internal Revenue Services of the United States required under the Credit
Agreement.

 

The Assuming Lender requests that the Borrower deliver to the Administrative
Agent (to be promptly delivered to the Assuming Lender) a Revolving Note
executed by the Borrower, in each case payable to the order of the Assuming
Lender and dated as of the [Increase Date].

 

The effective date for this Lender Assumption Agreement shall be [applicable
Increase Date]. Upon delivery of this Lender Assumption Agreement to the
Borrower and the Administrative Agent, and satisfaction of all conditions
imposed under Section 2.08 as of [date specified above], the undersigned shall
be a party to the Credit Agreement and have the rights and obligations of a
Lender thereunder. As of [date specified above], the Administrative Agent shall
make all payments under the Credit Agreement in respect of the interest assumed
hereby (including, without limitation, all payments of principal, interest and
fees) to the Assuming Lender.

 

This Lender Assumption Agreement may be executed in counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart by
telecopier shall be effective as delivery of a manually executed counterpart of
this Lender Assumption Agreement.

 

Exhibit G

 

-3-



--------------------------------------------------------------------------------

THIS LENDER ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS WITHOUT REFERENCE TO THE
PROVISIONS THEREOF REGARDING CONFLICTS OF LAW.

 

Very truly yours, [NAME OF ASSUMING LENDER] By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to: SIGMA-ALDRICH CORPORATION By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

WELLS FARGO, NATIONAL ASSOCIATION, as Administrative Agent

 

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit G

 

-4-